Exhibit 10.2

 

Certain portions of this document have been omitted pursuant to a request for
Confidential Treatment and, where applicable, have been marked with “[***]” to
indicate where omissions have been made.  The confidential material has been
filed separately with the Securities and Exchange Commission.

 

EXECUTION VERSION

SECOND AMENDED AND RESTATED COLLATERAL AGENCY AND DEPOSITARY AGREEMENT
Originally dated as of September 12, 2014

As amended and restated as of November 25, 2015 and as further amended and
restated as of March 9, 2017

among

VIVINT SOLAR FINANCING I PARENT, LLC,

as Borrower Member,

VIVINT SOLAR FINANCING I, LLC,
as Borrower,



VIVINT SOLAR FUND XV MANAGER, LLC
and

VIVINT SOLAR OWNER I, LLC, as Subsidiary Parties


BANK OF AMERICA, N.A.,
as Administrative Agent,

BANK OF AMERICA, N.A.
as Collateral Agent,

BANK OF AMERICA, N.A.,
as Depositary and Securities Intermediary,

and

EACH SECURED LENDER SIGNATORY HERETO
(solely for purposes of Section 2.1, Section 6.2 and Article VII hereof)

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

--------------------------------------------------------------------------------

 

Table of Contents

Page

ARTICLE I

DEFINITIONS

Section 1.1

Capitalized Terms

2

Section 1.2

Definitions; Construction

5

Section 1.3

Uniform Commercial Code

5

ARTICLE II

APPOINTMENT OF DEPOSITARY;
ESTABLISHMENT OF ACCOUNTS; GRANT OF SECURITY INTEREST

Section 2.1

Appointment of Depositary, Powers and Immunities

5

Section 2.2

Acceptance of Appointment of Depositary

6

Section 2.3

Establishment of Accounts

7

Section 2.4

Account Security Interests

8

Section 2.5

Accounts Maintained as UCC “Securities Accounts”

9

Section 2.6

Jurisdiction of Depositary

10

Section 2.7

Degree of Care; Liens

10

Section 2.8

Subordination of Lien; Waiver of Set-Off

10

Section 2.9

No Other Agreements

10

Section 2.10

Notice of Adverse Claims

10

Section 2.11

Rights and Powers of the Collateral Agent

11

Section 2.12

Powers of Collateral Agents and Depositary

11

Section 2.13

Termination

11

Section 2.14

Interpleader

11

Section 2.15

Additional Duties of Agent

12

ARTICLE III

THE ACCOUNTS

Section 3.1

Deposits into and Withdrawals from Accounts

12

Section 3.2

Prepayment Account

13

Section 3.3

Revenue Account

13

Section 3.4

Interest Reserve Account

16

Section 3.5

Equity Cure Account

16

Section 3.6

Capital Contribution Accounts

17

Section 3.7

Inspected-Only Reserve Account

17

i

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

--------------------------------------------------------------------------------

 

ARTICLE IV

INVESTMENTS, EVENTS OF DEFAULT & PAYMENTS

Section 4.1

Investment of Accounts

18

Section 4.2

Disposition of Accounts Upon Discharge Date

19

Section 4.3

Notices of Suspension of Accounts

19

Section 4.4

Payments

19

ARTICLE V

DEPOSITARY

Section 5.1

Reliance by Depositary

20

Section 5.2

Court Orders

20

Section 5.3

Resignation or Removal

20

ARTICLE VI

EXPENSES; INDEMNIFICATION; FEES

Section 6.1

Expenses

21

Section 6.2

Indemnification

21

ARTICLE VII

COLLATERAL AGENT

Section 7.1

Appointment of Collateral Agent

23

Section 7.2

Undertaking of Collateral Agent

23

Section 7.3

General Authority of the Collateral Agent over the Collateral

24

Section 7.4

Enforcement of Liens

25

Section 7.5

Rights, Duties, Etc

25

Section 7.6

Exculpatory Provisions

26

Section 7.7

Expenses

27

Section 7.8

Indemnification

27

Section 7.9

Resignation or Removal

28

ii

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

--------------------------------------------------------------------------------

 

ARTICLE VIII

MISCELLANEOUS

Section 8.1

Amendments; Etc

29

Section 8.2

Addresses for Notices

29

Section 8.3

Governing Law

30

Section 8.4

Headings

30

Section 8.5

No Third Party Beneficiaries

30

Section 8.6

No Waiver

30

Section 8.7

Severability

30

Section 8.8

Successors and Assigns

31

Section 8.9

Execution in Counterparts

31

Section 8.10

Directions to Depositary

31

Section 8.11

Customer Identification Program Notice; Patriot Act Compliance

31

Section 8.12

Provisions of the Loan Agreement

31

Section 8.13

Waiver of Jury Trial

32

Section 8.14

Joinder of Additional Subsidiary Parties; Release of Subsidiary Parties

32

Section 8.15

Effect of Amendment and Restatement

32

 

SCHEDULES

 

Schedule I:

PAYMENT INSTRUCTIONS

Schedule II:

REVENUE ACCOUNT SUB-ACCOUNTS

Schedule III:

CAPITAL CONTRIBUTION ACCOUNTS; TAX LOSS RESERVE SUBACCOUNTS

Schedule IV:

ADDITIONAL ACCOUNTS

 

EXHIBITS

Exhibit A:

FORM OF WITHDRAWAL/TRANSFER CERTIFICATE

Exhibit B:

FORM OF TERMINATION AGREEMENT

Exhibit C:

FORM OF PENDING TRADE NOTICE

Exhibit D:

GENERAL ACCOUNT DEPOSITARY SETTLEMENT INFORMATION

Exhibit E:

DEPOSITARY ACCOUNT INVESTMENT SELECTION FORM

Exhibit F:

CERTIFICATE OF AUTHORIZED REPRESENTATIVE

Exhibit G:

FORM OF INTEREST RESERVE RELEASE CERTIFICATE

Exhibit H:

FORM OF INSPECTED-ONLY RESERVE RELEASE CERTIFICATE

 

 

iii

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

--------------------------------------------------------------------------------

 

SECOND AMENDED AND RESTATED COLLATERAL AGENCY AND DEPOSITARY AGREEMENT

This SECOND AMENDED AND RESTATED COLLATERAL AGENCY AND DEPOSITARY AGREEMENT,
originally dated as of September 12, 2014 (the “Effective Date”) and as amended
and restated as of November 25, 2015 and as further amended and restated as of
March 9, 2017 (this “Agreement”), is made by and among Vivint Solar Financing I
Parent, LLC, a Delaware limited liability company (“Borrower Member”), Vivint
Solar Financing I, LLC, a Delaware limited liability company (“Borrower”), and
Vivint Solar Fund XV Manager, LLC, a Delaware limited liability company (“Fund
XV Manager”), and Vivint Solar Owner I, LLC (“Owner I,” and together with Fund
XV Manager and each other Person that subsequently becomes a party hereto in
accordance with Section 8.14 of this Agreement, the “Subsidiary Parties”), Bank
of America, N.A., as the administrative agent under the Loan Agreement (as
defined below) for the Lenders (as defined below) (together with its successors
and permitted assigns in such capacity, the “Administrative Agent”), Bank of
America, N.A., in its capacity as collateral agent for the Secured Beneficiaries
(as defined below) (together with its successors and permitted assigns in such
capacity, the “Collateral Agent” and together with the Administrative Agent, the
“Agents”), Bank of America, N.A., in its capacity as depositary bank and as
securities intermediary (together with its successors and permitted assigns in
such capacity, the “Depositary”) and solely for purposes of Section 2.1,
Section 6.2 and Article VII, the Lenders (as defined below).

RECITALS

A.Borrower has entered into that certain Loan Agreement dated as of September
12, 2014, as amended and restated as of November 25, 2015 (as further amended
prior to the date hereof, the “Original Loan Agreement”) as such Loan Agreement
shall be further amended and restated as of the date hereof  simultaneously with
the execution and delivery of this Agreement (as amended, restated and otherwise
modified from time to time, the “Loan Agreement”), by and among Borrower, the
lenders from time to time party thereto (collectively, the “Lenders”) and the
Administrative Agent (together with the Lenders and other Secured Parties (as
defined in the Loan Agreement), collectively, the “Secured Beneficiaries”).

B.As a condition precedent to the extension of credit pursuant to the Original
Loan Agreement, the parties hereto entered into a Collateral Agency and
Depositary Agreement, dated September 12, 2014 and amended and restated as of
November 25, 2015 (as further amended prior to the date hereof, the “Original
CADA”) and certain other Financing Documents (as defined in the Original Loan
Agreement), and Lenders made certain term loans upon the terms and subject to
the conditions of the Original Loan Agreement, the Original CADA and the other
Financing Documents (as defined in the Original Loan Agreement);

C.The Borrower requested that the Agents and the Lenders agree to amend and
restate the Original CADA to effect certain modifications;

D.The parties hereto are willing to agree to amend and restate the Original CADA
on the terms and subject to the conditions set forth herein.

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

--------------------------------------------------------------------------------

 

AGREEMENT

In consideration of the premises and for other good and valuable consideration,
the receipt of which is hereby acknowledged, the parties hereto agree to amend
and restate the Original CADA as of the Second Restatement Date as follows:

ARTICLE I

DEFINITIONS

Section 1.1Capitalized Terms.  Capitalized terms used and not otherwise defined
herein shall have the meanings assigned to them in the Loan Agreement.  In
addition to the terms defined in the Loan Agreement, the following terms used
herein (including the introductory paragraph and the recitals hereto) shall have
the following respective meanings:

“Account Collateral” has the meaning set forth in Section 2.4(a).

“Accounts” has the meaning set forth in Section 2.3(a).

“Administrative Agent” has the meaning set forth in the preamble hereto.

“Agreement” has the meaning set forth in the preamble hereto.

“Authorized Signatory” has the meaning set forth in Section 8.10.

“Borrower” has the meaning set forth in the preamble hereto.

“Borrower Entity” means Borrower Member, Borrower and each Subsidiary Party.

“Borrower Member” has the meaning set forth in the preamble hereto.

“Capital Contribution Account” has the meaning set forth in Section 2.3(c).

“Capital Contribution Account Deposits” means any monies contributed by the
Borrower or any of its direct or indirect parents to a Subsidiary Party for the
purpose of funding any capital contribution or payment obligations required to
be made to a Subject Fund by such Subsidiary Party in its capacity as Managing
Member of such Subject Fund pursuant to the Project Documents of such Subject
Fund. For the avoidance of doubt, the term “Capital Contribution Account
Deposits” does not include (i) Revenues of the Borrower Entities or (ii) Equity
Contributions (as defined herein).

“Cash Sweep” means, as of any Transfer Date, the amount of funds available at
priority third of Section 3.3(d) of this Agreement as of such Transfer Date such
that, after giving effect to the application of such amount to the prepayment of
Loans in accordance with Section 2.1(f) of the Loan Agreement, no Repayment
Event is continuing; provided, that, for the avoidance of doubt, if the amount
of funds available at such priority is less than the amount required to
eliminate any Repayment Event, the Cash Sweep shall be the full amount of funds
available at such priority.

2

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

--------------------------------------------------------------------------------

 

“CIP” has the meaning set forth in Section 8.11.

“Collateral Agent” has the meaning set forth in the preamble hereto.

“Depositary” has the meaning set forth in the preamble hereto.

“Discharge Date” means the date when all Obligations have been paid in full in
cash, all Commitments under the Loan Agreement have been terminated and each of
the Financing Documents entered into by Borrower or its Affiliates in connection
with the Loan Agreement have been terminated, or novated such that Borrower does
not continue to have any obligations thereunder.

“Draft Withdrawal/Transfer Certificate” means a certificate of Borrower in the
form of Exhibit A that has been submitted pursuant to Section 3.1(a) but not yet
approved by the Collateral Agent.

“Effective Date” has the meaning set forth in the preamble hereto.

“Equity Contribution” any monies contributed to Borrower by any Person (a) for
the purpose of prepaying principal and curing a default under Section 8.1(l) of
the Loan Agreement or (b) pursuant to Section 8.4 of the Loan Agreement for the
purpose of curing an Event of Default under Section 6.1 of the Loan Agreement.

“Equity Cure Account” has the meaning set forth in Section 2.3(a)(iii).

“Financial Assets” has the meaning set forth in Section 2.5.

“Indemnified Collateral Agent Liabilities” has the meaning set forth in Section
7.8(a).

“Indemnified Collateral Agent Parties” has the meaning set forth in Section
7.8(a).

“Indemnified Depositary Liabilities” has the meaning set forth in Section
6.2(a).

“Indemnified Depositary Parties” has the meaning set forth in Section 6.2(a).

“Inspected-Only Reserve Account” has the meaning set forth in Section 2.3(a)(v).

“Inspected-Only Reserve Required Amount” means, as of any date, an amount equal
to the Inspected-Only Systems Proportionate Share multiplied by the Interest
Reserve Required Amount.

“Inspected-Only Systems Proportionate Share” means, as of any date, the
percentage obtained by dividing (i) the Inspected-Only Systems Borrowing Base by
(ii) the Available Borrowing Base.

“Inspected-Only Reserve Release Certificate” means a certificate in
substantially the form of Exhibit H, duly executed by a Responsible Officer of
the Borrower and countersigned

3

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

--------------------------------------------------------------------------------

 

by the Administrative Agent, directing the transfer or withdrawal of funds from
the Inspected-Only Reserve Account.

“Interest Reserve Account” has the meaning set forth in Section 2.3(a)(iii).

“Interest Reserve Release Certificate” means a certificate in substantially the
form of Exhibit G, duly executed by a Responsible Officer of the Borrower and
countersigned by the Administrative Agent, directing the transfer or withdrawal
of funds from the Interest Reserve Account.

“Interest Reserve Required Amount” means, as of any date, the amount equal to
the aggregate amount of interest on all then-outstanding Loans scheduled to
become due and payable for the succeeding six (6) months.

“Lenders” has the meaning set forth in the recitals hereto.

“Loan Agreement” has the meaning set forth in the recitals hereto.

“New York UCC” means the Uniform Commercial Code as in effect from time to time
in the State of New York.

“Notice of Suspension” has the meaning set forth in Section 4.3(a).

“Original CADA” has the meaning set forth in the recitals hereto.

“pdf” has the meaning set forth in Section 8.2.

“Prepayment Account” has the meaning set forth in Section 2.3(a)(ii).

“Revenue Account” has the meaning set forth in Section 2.3(a)(i).

“Revenue Account Sub-Account” has the meaning set forth in Section 2.3(b).

“Second Restatement Date” means March 9, 2017.

“Secured Beneficiaries” has the meaning set forth in the recitals hereto.

“Secured Obligations” means the Obligations.

“Securities” has the meaning set forth in Section 4.1.

“Securities Intermediary” has the meaning set forth in Section 2.2(a).

“Subsidiary Party” has the meaning set forth in the recitals hereto.

“Tax Loss Reserve Required Amount” means, with respect to each Subject Fund that
has a Tax Loss Policy, an amount equal to (i) prior to the Tax Loss Reserve
True-Up Date, such Subject Fund’s Deployment Percentage multipled by such
Subject Fund’s Tax Loss Policy

4

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

--------------------------------------------------------------------------------

 

Deductible and (ii) thereafter, the aggregate amount of such Subject Fund’s Tax
Loss Policy Deductible.

“Tax Loss Reserve Subaccount” has the meaning set forth in Section 2.3(c).

“Tax Loss Reserve True-Up Date” means, with repsect to each Subject Fund that
has a Tax Loss Policy, the date that is the later of (x) one year after the date
such Subject Fund is included in the Available Borrowing Base and (y) the date
such Subject Fund becomes an Insured Tax Loss Fund.

“Transfer Date” means the date the relevant withdrawal and/or transfer is to be
made pursuant to a Withdrawal/Transfer Certificate.

“Withdrawal/Transfer Certificate” means a certificate of the Borrower in the
form of Exhibit A and approved by the Administrative Agent in accordance with
Section 3.1(b).

Section 1.2Definitions; Construction.  For all purposes of this Agreement,
except as otherwise expressly provided or unless the context otherwise requires:

(a)all terms defined in this Article have the meanings assigned to them in this
Article, and include the plural as well as the singular;

(b)all references in this Agreement to designated “Articles,” “Sections,”
“Exhibits”, “Schedules” and other subdivisions are to the designated Articles,
Sections, Exhibits, Schedules and other subdivisions of this Agreement;

(c)the words “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular Article,
Section or other subdivision;

(d)unless otherwise expressly specified, any Financing Documents and any other
agreement, contract or document defined or referred to herein shall mean such
Loan Document, agreement, contract or document as in effect as of the date
hereof, as the same may thereafter be amended, restated, supplemented or
otherwise modified from time to time in accordance with the terms thereof and of
the other Financing Documents and including any agreement, contract or document
in substitution or replacement of any of the foregoing;

(e)unless the context clearly intends to the contrary, pronouns having a
masculine or feminine gender shall be deemed to include the other; and

(f)any reference to any Person shall include its successors and assigns.

Section 1.3Uniform Commercial Code.  All terms defined in the New York UCC shall
have the respective meanings given to those terms in the New York UCC, except
where the context otherwise requires.

ARTICLE II



5

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

--------------------------------------------------------------------------------

 

APPOINTMENT OF DEPOSITARY;
ESTABLISHMENT OF ACCOUNTS; GRANT OF SECURITY INTEREST

Section 2.1Appointment of Depositary, Powers and Immunities.  The Administrative
Agent, the Collateral Agent, the Borrower Entities, and the Lenders, hereby
appoint the Depositary to act as the agent of the Collateral Agent, for the
benefit of the Secured Beneficiaries hereunder, with such powers as are
expressly delegated to the Depositary by the terms of this Agreement, together
with such other powers as are reasonably incidental thereto.  The Depositary
shall not have any duties or responsibilities except those expressly set forth
in this Agreement and no implied duties or covenants shall be read against the
Depositary.  The Depositary shall not be a trustee or fiduciary to any Secured
Beneficiary.  Without limiting the generality of the foregoing, the Depositary
shall take all actions as the applicable party shall direct it to perform in
accordance with the express provisions of this Agreement.  Notwithstanding
anything to the contrary contained herein, the Depositary shall not be required
to take any action which is contrary to this Agreement or applicable
law.  Neither the Depositary nor any of its Affiliates shall be responsible to
the Secured Beneficiaries for any recitals, statements, representations or
warranties made by any Borrower Entity contained in this Agreement or any other
Financing Document or in any certificate or other document referred to or
provided for in, or received by any Secured Beneficiary under any Financing
Document for the value, validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Financing Document or any other
document referred to or provided for herein or therein or for any failure by any
Borrower Entity to perform its obligations hereunder or thereunder.  The
Depositary shall not be required to ascertain or inquire as to the performance
by any Borrower Entity of any of their obligations under any Financing Document
or any other document or agreement contemplated hereby or thereby.  Except as
otherwise provided under this Agreement, the Depositary shall take action under
this Agreement only as it shall be directed in writing.  Whenever in the
administration of this Agreement the Depositary shall deem it necessary or
desirable that a factual matter be proved or established in connection with the
Depositary taking, suffering to exist or omitting to take any action hereunder,
such matter (unless other evidence in respect thereof is herein specifically
prescribed) may be deemed to be conclusively proved or established by a
certificate of an Responsible Officer of Borrower or the Collateral Agent, if
appropriate.  The Depositary shall have the right at any time to seek
instructions concerning the administration of this Agreement from the
Administrative Agent, the Collateral Agent, Borrower or any court of competent
jurisdiction.  The Depositary shall have no obligation to expend or risk its own
funds or otherwise incur any financial liability in the performance of any of
its duties hereunder.  The Depositary may execute any of the powers hereunder or
perform any duties hereunder either directly or by or through agents, attorneys,
custodians or nominees appointed with due care.  Neither the Depositary nor any
of its officers, directors, employees or agents shall be liable for any action
taken or omitted under this Agreement or in connection therewith except to the
extent caused by the Depositary’s or any of its officer’s, director’s,
employee’s or agent’s bad faith, gross negligence or willful misconduct.

Section 2.2Acceptance of Appointment of Depositary.

(a)The Depositary hereby accepts each of the foregoing appointments and agrees
to act as the depositary for the Collateral Agent and as a securities
intermediary (within the meaning of Section 8‑102(a)(14) of the New York UCC,
the “Securities Intermediary”) with

6

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

--------------------------------------------------------------------------------

 

respect to the Accounts and to accept all cash, payments, other amounts and
investments to be delivered to or held by the Depositary pursuant to the terms
of this Agreement and the other Financing Documents.  The Depositary shall hold
and maintain the Accounts during the term of this Agreement and shall treat the
Accounts and the cash, instruments and investments in the Accounts as monies,
instruments and securities or securities entitlements, as applicable, pledged by
a Borrower Entity to be held in the custody of the Depositary, as agent solely
for the benefit of the Secured Beneficiaries.  In performing its functions and
duties under this Agreement, the Depositary shall act solely as agent for the
Collateral Agent for the benefit of the Secured Beneficiaries and, except in
such capacity, does not assume and shall not be deemed to have assumed any
obligation toward or relationship of agency or trust with or for any Borrower
Entity.

(b)No Borrower Entity shall have any rights to withdraw or transfer funds from
the Accounts or rights against or to monies held in the Accounts, as third party
beneficiaries or otherwise, except the Borrower Member’s and Borrower’s rights
to withdraw or transfer funds in the Accounts that are expressly provided in
Section 3.1.

Section 2.3Establishment of Accounts.

(a)The Depositary hereby agrees and confirms that it has established the
following accounts (inclusive of any sub-accounts thereof (if any) as well as
any additional accounts that may be established pursuant to clause (c) of this
Section 2.3, collectively, the “Accounts”) in the name of Borrower (as special,
segregated accounts and sub-accounts thereof (if any)), which shall be
maintained at all times until the termination of this Agreement:

(i)an Account (account no. ***) entitled “Revenue Account” (the “Revenue
Account”);

(ii)an Account (account no. ***) entitled “Prepayment Account” (the “Prepayment
Account”);

(iii)an Account (account no. ***), entitled “Interest Reserve Account” (the
“Interest Reserve Account”);

(iv)an Account (account no. ***), entitled “Equity Cure Account” (the “Equity
Cure Account”); and

(v)an Account (account no. ***), entitled “Inspected-Only Reserve Account” (the
“Inspected-Only Reserve Account”).

(b)For administrative purposes, sub-accounts within the Accounts may be
established and created by the Depositary from time to time in accordance with
this Agreement, each of which shall be, and be treated as, an Account. In
furtherance of the foregoing, the Depositary hereby agrees and confirms that it
has established each of the accounts set forth in Schedule II hereto in the name
of the respective Subsidiary Party set forth opposite such account
(collectively, the “Revenue Account Sub-Accounts”), each of which shall be
treated as a sub-account of the Revenue Account and shall be maintained at all
times until the termination of this Agreement. Upon the effectiveness of any New
Subject Fund Accession Agreement, the

7

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

--------------------------------------------------------------------------------

 

parties hereto shall update Schedule II to include all sub-accounts established
by the Depositary in connection with such New Subject Fund Accession Agreement.

(c)

(1)For administrative purposes, accounts may be established and created by the
Depositary from time to time in accordance with this Agreement solely for the
purpose of accepting and holding deposits of Capital Contribution Account
Deposits and making disbursements in accordance with Section 3.6, each of which
shall be an Account for all purposes hereunder (collectively, the “Capital
Contribution Accounts”). The Depositary hereby agrees and confirms that it has
established each of the Capital Contribution Accounts set forth in Item A to
Schedule III hereto in the name of the respective Subsidiary Party set forth
opposite such account. Upon the effectiveness of any New Subject Fund Accession
Agreement, the parties hereto shall update Schedule III to include all Capital
Contribution Accounts established by the Depositary in connection with such New
Subject Fund Accession Agreement.

(2)Borrower may from time to time, with the prior written consent of the
Collateral Agent and the Administrative Agent, establish additional accounts and
sub-accounts at the Depositary that will be subject to the terms hereof, which
shall be set forth on Schedule IV hereto and shall constitute Accounts for all
purposes hereunder. Borrower Member may establish an account (account no. ***),
entitled “Borrower Member’s Account”, at the Depositary that will be subject to
the terms hereof and shall constitute an Account for all purposes hereunder.

(3)The Borrower Entities shall provide at least five (5) Business Days prior
written notice to the Administrative Agent before closing or otherwise
terminating any of the Capital Contribution Accounts or any Accounts established
pursuant to the foregoing clause (2).

(4)The Borrower Entities shall not have any deposit accounts or securities
accounts other than the Accounts.

(5)For administrative purposes, accounts may be established and created by the
Depositary from time to time in accordance with this Agreement and if required
by Section 5.17(d)(i) of the Loan Agreement solely for the purpose of accepting
and holding a Tax Loss Reserve Required Amount and making disbursements in
accordance with Section 3.8, each of which shall be an Account for all purposes
hereunder (collectively, the “Tax Loss Reserve Subaccounts”). The Depositary
hereby agrees and confirms that it has established each of the Tax Loss Reserve
Subaccounts set forth in Item B to Schedule III hereto in the name of the
respective Subsidiary Party set forth opposite such account. Upon the
effectiveness of any New Subject Fund Accession Agreement or on any other date
when a new Tax Loss Policy is procured, the parties hereto shall update Schedule
III to include all Tax Loss Reserve Subaccounts established by the Depositary in
connection with such New Subject Fund Accession Agreement or new Tax Loss
Policy.

8

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

--------------------------------------------------------------------------------

 

Section 2.4Account Security Interests.

(a)As collateral security for the prompt and complete payment and performance
when due of all Obligations, each Borrower Entity hereby pledges, assigns,
hypothecates and transfers to and grants to the Collateral Agent for the benefit
of the Secured Beneficiaries a first priority Lien on and security interest in
and to all of their right, title and interest in, to and under (the following
described assets being the “Account Collateral”): whether now owned or hereafter
acquired, (x) each Account held in its name and sub-account thereof (if any) and
(y) all cash, instruments, investment property, securities, “security
entitlements” (within the meaning of Section 8‑102(a)(17) of the New York UCC)
and Financial Assets, at any time on deposit in or credited to any Account held
in its name or sub-account thereof (if any), including all income, earnings and
distributions thereon and all proceeds, products and accessions of and to any
and all of the foregoing, including whatever is received or receivable upon any
collection, exchange, sale or other disposition of any of the foregoing and any
property into which any of the foregoing is converted, whether cash or non-cash
proceeds, and any and all other amounts paid or payable under or in connection
with any of the foregoing.

(b)The Depositary is the agent of the Collateral Agent, for the benefit of the
Secured Beneficiaries for the purpose of receiving payments contemplated
hereunder and for the purpose of perfecting the Lien of the Collateral Agent,
for the benefit of the Secured Beneficiaries in and to the Accounts and the
other Account Collateral; provided that the Depositary shall not be responsible
to take any action to perfect such Liens except through the performance of its
express obligations hereunder or upon the written direction of the Collateral
Agent.  Each of the Accounts and the sub-accounts (if any) shall at all times be
held in the sole custody and “control” (within the meaning of Section 8‑106(d)
or Section 9‑104(a), as applicable, of the New York UCC) of the Collateral Agent
for the purposes and on the terms set forth in this Agreement and all such
amounts shall constitute a part of the Collateral.  This Agreement constitutes a
“security agreement” (within the meaning of Section 9‑102(a) of the New York
UCC).

Section 2.5Accounts Maintained as UCC “Securities Accounts”.  The Depositary,
each Borrower Entity agrees that (a) each Account is and will be maintained as a
“securities account” (within the meaning of Section 8‑501 of the New York UCC);
(b)  the applicable Borrower Entity is the “entitlement holder” (within the
meaning of Section 8‑102(a)(7) of the New York UCC) in respect of the “financial
assets” (within the meaning of Section 8‑102(a)(9) of the New York UCC, the
“Financial Assets”) credited to such Accounts, as applicable; (c) each item of
property (including a security, security entitlement, investment property,
instrument or obligation, share, participation, interest or other property
whatsoever) credited to any Account shall be treated as a Financial Asset; and
(d) to the extent practicable, all Financial Assets in registered form or
payable to or to the order of and credited to any Account shall be registered in
the name of, payable to or to the order of, or specially endorsed to, the
Depositary or in blank and in no case will any Financial Asset credited to any
Account be registered in the name of, payable to or to the order of, or endorsed
to, a Borrower Entity, except to the extent the foregoing have been subsequently
endorsed by such Borrower Entity to the Depositary or in blank.  The Collateral
Agent shall have “control” (within the meaning of Section 8‑106(d) or Section
9‑104(a) (as applicable) of the New York UCC) of the Accounts and the “security
entitlements” (within the meaning of Section 8‑102(a)(17) of the New York UCC)
with

9

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

--------------------------------------------------------------------------------

 

respect to the Financial Assets credited to the Accounts.  All property
delivered to the Depositary pursuant to this Agreement will be promptly credited
to the Accounts.  Each Borrower Entity hereby irrevocably directs, and the
Depositary hereby agrees, that the Depositary will comply with all instructions
and all “entitlement orders” (as defined in Section 8‑102(a)(8) of the New York
UCC) originated by the Collateral Agent in accordance with this Agreement
regarding each Account and each sub-account (if any) and any Financial Asset
therein without the further consent of any Borrower Entity or any other
Person.  Until the Depositary has been notified in writing by the Collateral
Agent that the Discharge Date has occurred, in the case of a conflict between
any instruction or order originated by the Collateral Agent and any instruction
or order originated by a Borrower Entity or any other Person, the instruction or
order originated by the Collateral Agent in accordance with this Agreement shall
prevail.  The Depositary shall not change the name or account number of any
Account without the prior written consent of the Collateral Agent and shall not
change the entitlement holder in respect of any Financial Asset credited
thereto.  To the extent that the Accounts are not considered “securities
accounts” (within the meaning of Section 8‑501(a) of the New York UCC), the
Accounts shall be deemed to be “deposit accounts” (within the meaning of Section
9‑102(a)(29) of the New York UCC), which each Borrower Entity shall maintain
with Depositary acting not as a securities intermediary but as a “bank” (within
the meaning of Section 9‑102(a)(8) of the New York UCC).  Depositary shall not
have title to the funds on deposit in the Accounts, and shall credit the
Accounts with all receipts of interest, dividends and other income received on
the property held in the Accounts.  Depositary shall administer and manage the
Accounts in strict compliance with all the terms applicable to the Accounts
pursuant to this Agreement, and shall be subject to and comply with all the
obligations that Depositary owes to Collateral Agent with respect to the
Accounts, including all subordination obligations, pursuant to the terms of this
Agreement.  Depositary hereby agrees to comply with any and all instructions
originated by the Collateral Agent directing disposition of funds and all other
property in the Accounts without any further consent of any Borrower Entityor
any other Person.

Section 2.6Jurisdiction of Depositary.  The parties hereto agree that, for
purposes of the New York UCC, notwithstanding anything to the contrary contained
in any other agreement relating to the establishment and operation of the
Accounts, the jurisdiction of the Depositary (in its capacity as the Securities
Intermediary and as a bank) is the State of New York and the laws of the State
of New York govern the establishment and operation of the Accounts.

Section 2.7Degree of Care; Liens.  The Depositary shall exercise the same degree
of care in administering the funds held in the Accounts as the Depositary
exercises in the ordinary course of its day-to-day business in administering
other funds for its own account and as required by applicable law.  Other than
this Agreement, the Depositary is not party to and shall not execute and
deliver, or otherwise become bound by, any agreement under which the Depositary
agrees with any Person other than the Collateral Agent to comply with
entitlement orders or instructions originated by such Person relating to any of
the Accounts.  The Depositary shall not grant any lien, pledge or security
interest in any Financial Asset or any Account or funds therein that is the
subject of any security entitlement that is the subject of this Agreement other
than any Liens granted to the Collateral Agent hereunder.

Section 2.8Subordination of Lien; Waiver of Set-Off.  In the event that the
Depositary has or subsequently obtains by agreement, operation of law or
otherwise a Lien in any Account, any security entitlement carried therein or
credited thereto or any Financial Asset or any

10

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

--------------------------------------------------------------------------------

 

Account or funds therein that is the subject of any such security entitlement,
the Depositary agrees that such Lien shall (except to the extent provided in the
last sentence of this Section 2.8) be subordinate to the Liens of the Collateral
Agent.  The Financial Assets standing to the credit of the Accounts or any
Account or funds therein will not be subject to deduction, set-off, banker’s
lien, or any other right in favor of any Person other than the Collateral Agent
(except to the extent of returned items and chargebacks either for uncollected
checks or other items of payment and transfers previously credited to one or
more of the Accounts, and each Borrower Entity and the Collateral Agent hereby
authorize the Depositary to debit the relevant Account(s) for such amounts).

Section 2.9No Other Agreements.  None of the Depositary, the Collateral Agent,
or any Borrower Entity has entered or will enter into any agreement with respect
to any Account or any security entitlements, or any Financial Assets or funds
carried in or credited to any Account, other than this Agreement and the
Financing Documents.

Section 2.10Notice of Adverse Claims.  The Depositary hereby represents that,
except for the claims and interests of the Collateral Agent and each Borrower
Entityin each of the Accounts, as applicable, the Depositary (a) as of the
Second Restatement Date, has no knowledge of, and has received no notice of, and
(b) as of the Second Restatement Date and as of each date on which any Account
is established pursuant to this Agreement, has received no notice of, any claim
to, or interest in, any Account or in any security entitlement, or Financial
Asset or funds carried therein or credited thereto.  If any Person asserts any
Lien (including any writ, garnishment, judgment, warrant of attachment,
execution or similar process) against any Account or in any security
entitlement, or Financial Asset or funds carried therein or credited thereto,
the Depositary will promptly notify the Collateral Agent, Borrower and any
applicable Borrower Entity thereof.

Section 2.11Rights and Powers of the Collateral Agent.  The rights and powers
granted to the Collateral Agent by the Secured Beneficiaries have been granted
in order to perfect their Lien in the Account Collateral, security entitlements
and financial assets carried therein or credited thereto and to otherwise act as
their agent with respect to the matters contemplated hereby.

Section 2.12Powers of Collateral Agents and Depositary.  The Collateral Agent
and, where appropriate, the Depositary shall have the right (but not the
obligation) to (a) refuse any item for credit to any Account except as required
by the terms of this Agreement and (b) refuse to honor any request for a
disbursement of Account Collateral that is not consistent with the terms of this
Agreement.  The Collateral Agent shall not take any actions unless consented to
by the Administrative Agent.  If any Borrower Entity fails to perform any of its
obligations contained herein, the Collateral Agent may (but shall not be
obligated to) itself perform, or cause the performance of, such agreement, and
the expenses of the Collateral Agent incurred in connection therewith shall be
payable by a Borrower Entityupon demand and shall be part of the
Obligations.  The powers conferred on the Collateral Agent and the Depositary in
this Agreement are solely to protect the Liens and security interests granted to
the Collateral Agent pursuant to Section 2.4(a) in the Account Collateral and
shall not impose any duty on any of the Collateral Agent or the Depositary to
exercise any of such powers.  Except for the reasonable care of any Account in
its possession or under its control and the accounting of funds received by it
pursuant hereto, neither the Collateral Agent nor the Depositary shall have any
duty with respect to the Account Collateral,

11

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

--------------------------------------------------------------------------------

 

or with respect to the taking of any necessary steps to preserve rights against
prior parties or any other rights pertaining to the Account Collateral.

Section 2.13Termination.  The rights and powers granted herein to the Collateral
Agent have been granted in order to, among other things, perfect the Liens and
security interests granted to the Collateral Agent pursuant to Section 2.4(a) in
the Account Collateral, and such rights and powers are coupled with an interest,
and will not be affected by any bankruptcy or insolvency of a Borrower Entity or
any other Person or by any lapse of time.  Except as otherwise provided herein,
the obligations of the Depositary hereunder shall continue in effect until the
Collateral Agent has notified the Depositary in writing of the occurrence of the
Discharge Date.  After the Collateral Agent has notified the Depositary in
writing of the occurrence of the Discharge Date, all right, title and interest
of the Collateral Agent and the Secured Beneficiaries in the Account Collateral
shall revert to Borrower or Borrower Member, as applicable.  At such time, the
Collateral Agent shall direct the Depositary to, and upon such direction the
Depositary shall, pay any Account Collateral then remaining in the Accounts to
Borrower or Borrower Member, as applicable.  No termination of any Secured
Beneficiary’s interest hereunder shall affect the rights of any other Secured
Beneficiary hereunder.  The Collateral Agent will inform the Depositary of the
occurrence of the Discharge Date promptly upon the occurrence thereof.

Section 2.14Interpleader.  In the event that the Depositary should at any time
be confronted with inconsistent claims or demands by the parties hereto, the
Depositary shall have the right, at its option, to interplead such parties in
any court of competent jurisdiction and request that such court determine the
respective rights of the parties with respect to this Agreement, and upon doing
so, the Depositary automatically shall be released from any obligations or
liability as a consequence of any such claims or demands.  The Depositary is
authorized, at its option, to deposit with the court in which such action is
filed, all documents and assets held in the Accounts, except all costs,
expenses, charges and reasonable attorney fees incurred by the Depositary due to
the interpleader action which the Borrower Entities agree on a joint and several
basis to pay.

Section 2.15Additional Duties of Agent.

(a)The Depositary shall keep and maintain records of the Accounts in the normal
course of business.  Such records shall upon two (2) Business Days prior written
request be available for inspection by authorized officers, employees, and
agents of the Secured Beneficiaries and the Borrower during the normal business
hours of the Depositary.

(b)Each Borrower Entity will provide or caused to be provided to the Depositary
appropriate W-9 forms for tax I.D., number certifications, or W-8 forms for
non-resident alien certifications and any other item reasonably requested in
writing by the Depositary to facilitate compliance with withholding regulations
for all payees under the Accounts.

12

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

--------------------------------------------------------------------------------

 

ARTICLE III

THE ACCOUNTS

Section 3.1Deposits into and Withdrawals from Accounts

(a)With respect to all Accounts except for the Capital Contribution Accounts, at
least three (3) Business Days (but no more than five (5) Business Days) prior to
each Transfer Date, Borrower shall deliver to the Administrative Agent, the
Collateral Agent and the Depositary a Draft Withdrawal/Transfer Certificate
signed by an Responsible Officer of Borrower specifying, as applicable:

(i)the relevant Account(s) or other account to which, and/or Person(s) to whom,
each such transfer is to be made;

(ii)the amount requested to be transferred from such Account;

(iii)the proposed Transfer Date;

(iv)the purpose(s) to which the amount(s) so transferred are to be applied; and

(v)all of such other information required to be provided in such Draft
Withdrawal/Transfer Certificate under the provisions thereof or of this
Article III.

(b)A Draft Withdrawal/Transfer Certificate submitted by Borrower in accordance
with Section 3.1(a) shall be deemed a “Withdrawal/Transfer Certificate” for
purposes of this Agreement only if (A) submitted to the Administrative Agent,
the Collateral Agent and the Depositary by Borrower no later than 12:00 p.m.
(New York time) three (3) Business Days (but no more than five (5) Business
Days) prior to the relevant Transfer Date (Depositary may conclusively presume
that any Withdrawal/Transfer Certificate delivered to it was simultaneously
delivered to the Administrative Agent and the Collateral Agent) and (B) the
Collateral Agent and the Administrative Agent, if such Draft Withdrawal/Transfer
Certificate complies with the Financing Documents, shall have acknowledged and
approved such Draft Withdrawal/Transfer Certificate by delivery to Borrower and
the Depositary of a countersigned version of such Draft Withdrawal/Transfer
Certificate no later than two (2) Business Days prior to such Transfer Date
(provided, that any failure to deliver an acknowledgment by the Collateral Agent
and the Administrative Agent shall not give rise to any claim, right or cause of
action on the part of Borrower).

(c)Notwithstanding any other provision of this Agreement to the contrary, if at
any time Borrower fails to submit a Draft Withdrawal/Transfer Certificate to the
Administrative Agent, the Collateral Agent and the Depositary for the transfer
of any amounts required to be paid to any Person from any Account (other than
any Capital Contribution Account) in accordance with this Agreement and the
other Financing Documents, the Collateral Agent shall be authorized (and
Borrower authorizes the Collateral Agent) to effect such transfer by directing
the Depositary without any further action of Borrower.  The Collateral Agent
will promptly notify Borrower if it instructs the Depositary to effect a
transfer pursuant to this Section 3.1(c); provided

13

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

--------------------------------------------------------------------------------

 

that any failure or delay in doing so shall not diminish the rights of the
Collateral Agent to take such actions or give rise to any claim, right or cause
of action on the part of Borrower.

(d)In the event that any cash distribution is permitted to be paid to Borrower
Member pursuant to Section 3.3(d)(6) hereof and Section 6.6 of the Loan
Agreement, such cash distribution may be paid directly to Borrower Member and
upon the receipt of any such cash distribution by Borrower Member the Collateral
Agent’s security interest in such cash distribution shall be automatically
released, and the Collateral Agent shall honor any instructions from Borrower
Member regarding the disposition of any such cash that is deposited into the
Borrower Member’s Account. No other cash or other assets shall be distributed
from the Borrower Member’s Account without Collateral Agent’s prior written
consent and direction.

Section 3.2Prepayment Account.

(a)Each Borrower Entity shall cause to be deposited into the Prepayment Account
100% of the net proceeds of (A) any Debt incurred or issued by any Loan Party or
any of its Subsidiaries after the Closing Date that is not otherwise permitted
to be incurred pursuant to Section 6.3 of the Loan Agreement, and (B) any
capital stock issued by any Loan Party or any of its Subsidiaries.

(b)At any time, upon receipt by the Depositary of an instruction from the
Collateral Agent (countersigned by the Administrative Agent), the Depositary
shall transfer funds in the Prepayment Account to the Administrative Agent (for
the benefit and account of the Lenders), for application as a prepayment of
Loans in accordance with Section 2.1(f) of the Loan Agreement.

Section 3.3Revenue Account.

(a)Each Borrower Entity shall cause the following amounts to be paid into the
Revenue Account (or sub-account thereof):

(1)all Revenues of any Borrower Entity, whether received by or on behalf of
Borrower Member, Borrower or any Subsidiary Party;

(2)if applicable, such funds in the other Accounts as are required to be
transferred to the Revenue Account pursuant to this Agreement; and

(3)any other income or other amount that is received by or on behalf of any
Borrower Entity that is not required to be deposited in or credited to another
Account, or applied directly to the Obligations, in accordance with the Loan
Agreement and this Agreement.

(b)If any of the amounts described in Section 3.3(a) required to be deposited
with the Depositary in accordance with the terms of this Agreement are received
by any Borrower Entity, such Borrower Entity shall hold such payments in trust
for the Collateral Agent and shall remit such amounts to the Depositary within
one (1) Business Day upon receiving knowledge thereof for deposit in the Revenue
Account, in the form received, with any necessary endorsements.

14

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

--------------------------------------------------------------------------------

 

(c)In the event the Depositary receives monies without adequate instruction with
respect to the proper Account into which such monies are to be deposited, the
Depositary shall deposit such monies into the Revenue Account.  Borrower shall,
within five (5) Business Days after the receipt of notice from the Depositary of
such receipt, deliver to the Collateral Agent a duly executed and completed
Withdrawal/Transfer Certificate specifying the proper Account(s) into which such
monies are to be deposited.  Absent receipt by the Depositary from the
Collateral Agent of a duly executed and completed Withdrawal/Transfer
Certificate instructing the Depositary as to the appropriate transfer of funds
among Accounts to give effect thereto, such monies shall remain in the Revenue
Account and be otherwise subject to the provisions of this Section 3.3.  Any
funds on deposit in any Revenue Account Sub-Account shall be withdrawn and
transferred into the Revenue Account immediately prior to each Transfer
Date.  For the avoidance of doubt, funds on deposit in any Revenue Account
Sub-Account shall not be withdrawn and transferred to any account other than the
Revenue Account.

(d)Unless a Notice of Suspension is in effect, upon receipt of a duly completed
and executed Withdrawal/Transfer Certificate, and in accordance with the
directions set forth therein, Depositary shall cause funds held in the Revenue
Account to be withdrawn or transferred in accordance with such
Withdrawal/Transfer Certificate.  The Borrower, the Administrative Agent and the
Collateral Agent hereby agree, solely as between such parties, that (i) no
Withdrawal/Transfer Certificate will be issued to the Depositary if an Event of
Default would occur after giving effect to any application of funds contemplated
by this Section 3.3(d) and (ii) that any such Withdrawal/Transfer
Certificate  will instruct disbursements to pay the following amounts on the
dates and at the priorities indicated below:

(1)first, on any Transfer Date, to the Administrative Agent (for the benefit of
each Secured Beneficiary, as applicable), the amount specified in the
Withdrawal/Transfer Certificate as equal to all fees, costs, charges and any
other amounts (except principal, interest and any amounts due to Swap
Counterparties) then due and payable to the Depositary and the Secured
Beneficiaries pursuant to this Agreement, the Loan Agreement and the other
Financing Documents;

(2)second, on any Transfer Date, to the Administrative Agent (for the benefit
and account of the Lenders and the Swap Counterparties, on a pro rata basis),
the amount specified in the Withdrawal/Transfer Certificate as equal to the sum
of (x) all interest under or in respect of the Financing Documents then due and
payable by Borrower and (y) the net amounts (other than any Swap Termination
Amounts) then due and payable to the Swap Counterparties under any Permitted
Swap Agreements;

(3)third, on any Transfer Date, to the Administrative Agent (for the benefit and
account of the Lenders and the Swap Counterparties, on a pro rata basis), the
amount specified in the Withdrawal/Transfer Certificate as equal to the sum of
(x) all principal under or in respect of the Financing Documents then due and
payable by Borrower (including, to the extent that a Repayment Event has
occurred and is continuing, the Cash Sweep as of such Transfer Date), for
application as a repayment or prepayment of Loans, as applicable, in accordance
with Section 2.1 of the Loan Agreement and (y) any Swap Termination Amounts then
due and payable to the Swap Counterparties under the Permitted Swap Agreements;

15

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

--------------------------------------------------------------------------------

 

(4)fourth, on any Transfer Date, to the Interest Reserve Account, the amount
specified in the Withdrawal/Transfer Certificate as equal to the difference
between (i) the Interest Reserve Required Amount, and (ii) the funds on deposit
in the Interest Reserve Account on such Transfer Date, after giving effect to
any transfers made on such Transfer Date;

(5)fifth, on any Transfer Date, to the Inspected-Only Reserve Account, the
amount specified on the Withdrawal/Transfer Certificate that is equal to the
difference between  (i) the Inspected-Only Reserve Required Amount, and (ii) the
funds on deposit in the Inspected-Only Reserve Account on such Transfer Date,
after giving effect to any transfers made on such Transfer Date; and

(6)sixth, on each Scheduled Payment Date, to each applicable Tax Loss Reserve
Subaccount, the amount(s) specified on the Withdrawal/Transfer Certificate that
is equal to the difference between (i) the applicable Tax Loss Reserve Required
Amount, and (ii) the funds on deposit in such Tax Loss Reserve Subaccount on
such Transfer Date, after giving effect to any transfers made on such Transfer
Date;

(7)seventh, on each Scheduled Payment Date, subject to the satisfaction of all
other conditions set forth in Section 6.6(e) of the Loan Agreement,  to the
Borrower Member (or a direct or indirect owner thereof), the amount specified in
the Withdrawal/Transfer Certificate as the balance of any monies remaining in
the Revenue Account after giving effect to the withdrawals and transfers
specified in clauses (1) through (6) above on such date; provided, that in the
event that any Borrowing has occurred since the immediately preceding Scheduled
Payment Date, the foregoing transfer shall not occur until the later of (x)
three (3) Business Days after the applicable Scheduled Payment Date or (y) the
date on which the Administrative Agent confirms in writing that any interest
paid under priority (2) constitutes the full amount of all interest under or in
respect of the Financing Documents that was due as of Transfer Date, and,
provided, further, in the event that the Administrative Agent determines that
the transfer made pursuant to priority (2) above on such Scheduled Payment Date
was for less than full amount of all interest under or in respect of the
Financing Documents that was due as of Transfer Date, an amount equal to such
deficit shall be paid to the Administrative Agent (for the benefit and account
of the Lenders) prior to any transfers under this priority (6).

Section 3.4Interest Reserve Account.  

(a)Funds shall be deposited into the Interest Reserve Account pursuant to
Section 3.3(d)(4).

(b)On any date when the amounts available at priorities first, second and third
set forth in Section 3.3(d) are insufficient to pay amounts then due and owing,
the Depositary shall (upon written notification from the Borrower or the
Administrative Agent, with a copy to the Administrative Agent or the Borrower,
as applicable, setting forth the amount of such shortfall) withdraw funds from
the Interest Reserve Account to pay to the Administrative Agent, for the account
of the Lenders, the amount of such shortfall then due and payable, which funds
shall be applied by the Administrative Agent to amounts owing to the Lenders
(but not, for the avoidance of doubt, amounts owing to the Swap Counterparties)
in the order of priority set forth in

16

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

--------------------------------------------------------------------------------

 

priorities first, second, and third in Section 3.3(d). The Depositary shall
promptly notify the Administrative Agent and the Collateral Agent if, at any
time, there are insufficient funds on deposit in the Interest Reserve Account to
make the payments required under this Section 3.4(b).

(c)If, on any Scheduled Payment Date, the funds on deposit in the Interest
Reserve Account are in excess of the Interest Reserve Required Amount, unless a
Notice of Suspension is in effect, the Borrower may direct, by delivery of an
Interest Reserve Release Certificate to the Depositary, the transfer to the
Revenue Account of an amount equal to the difference between (i) the aggregate
total amount of all funds on deposit in the Interest Reserve Account and (ii)
the Interest Reserve Required Amount, as certified by the Borrower and confirmed
by the Administrative Agent in such Interest Reserve Release
Certificate.  Borrower, Administrative Agent and Collateral Agent hereby agree,
solely as between such parties, that Borrower will not issue such an Interest
Reserve Release Certificate to the Depositary if an Event of Default would occur
after giving effect to such transfer.

Section 3.5Equity Cure Account.

(a)The Borrower Entities shall cause all Equity Contributions to be deposited
into the Equity Cure Account.

(b)At any time, upon receipt by the Depositary of an instruction from the
Borrower (countersigned by the Collateral Agent and the Administrative Agent),
the Depositary shall transfer funds in the Equity Cure Account to the
Administrative Agent (for the benefit and account of the Lenders), for
application as a prepayment of Loans in accordance with Section 2.1(f) of the
Loan Agreement.

(c)On any date when the amounts available at priorities first, second and third
set forth in Section 3.3(d) are insufficient to pay amounts then due and owing,
after making the transfers from the Interest Reserve Account under Section
3.4(b) above, the Depositary shall (upon written notification from the Borrower
or the Administrative Agent, with a copy to the Administrative Agent or the
Borrower, as applicable, setting forth the amount of such shortfall) withdraw
funds from the Equity Cure Account to pay to the Administrative Agent, for the
account of the Lenders, the amount of such shortfall then due and payable, which
funds shall be applied by the Administrative Agent in the order of priority set
forth in priorities first, second, and third in Section 3.3(d).

(d)At any time, upon receipt of a duly completed and executed
Withdrawal/Transfer Certificate, so long as the Cash Flow Coverage Ratio is not
less than 1.40:1.00 after giving pro forma effect to such transfer, the
Depositary shall transfer funds in the Equity Cure Account to the Revenue
Account for subsequent application in accordance with the priorities set forth
in Section 3.3(d).

Section 3.6Capital Contribution Accounts

(a)Deposits. The Borrower Entities shall cause all Capital Contribution Account
Deposits with respect to a Subsidiary Party to be deposited into the Capital
Contribution Account set forth opposite such Subsidiary Party’s name on Item A
to Schedule III hereto. No

17

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

--------------------------------------------------------------------------------

 

Borrower Entity shall cause or permit any amounts to be deposited into the
Capital Contribution Accounts other than Capital Contribution Account Deposits.
For the avoidance of doubt, no funds from any other Accounts may be directly
deposited or transferred into the Capital Contribution Accounts.

(b)Withdrawals. So long as no Notice of Suspension is in effect, and no Event of
Default has occurred and is continuing, each Subsidiary Party may withdraw and
transfer amounts on deposit in the Capital Contribution Account set forth
opposite such Subsidiary Party’s name on Item A to Schedule III hereto and make
a required capital contribution or make a payment in respect of a payment
obligation to its associated Subject Fund in accordance with the Project
Documents of such Subject Fund.

Section 3.7Inspected-Only Reserve Account.

(a)Funds shall be deposited into the Inspected-Only Reserve Account pursuant to
Section 3.3(d)(5).

(b)On any date when the amounts available at priorities first, second, third and
fourth set forth in Section 3.3(d) are insufficient to pay amounts then due and
owing, the Depositary shall (upon written notification from the Borrower or the
Administrative Agent, with a copy to the Administrative Agent or the Borrower,
as applicable, setting forth the amount of such shortfall) withdraw funds from
the Inspected-Only Reserve Account to pay to the Administrative Agent, for the
account of the Lenders, the amount of such shortfall then due and payable, which
funds shall be applied by the Administrative Agent in the order of priority set
forth in priorities first, second, third and fourth in Section 3.3(d). The
Depositary shall promptly notify the Administrative Agent and the Collateral
Agent if, at any time, there are insufficient funds on deposit in the
Inspected-Only Reserve Account to make the payments required under this Section
3.7(b).

(c)If, on any Scheduled Payment Date, the funds on deposit in the Inspected-Only
Reserve Account are in excess of the Inspected-Only Reserve Required Amount,
unless a Notice of Suspension is in effect, the Borrower may direct, by delivery
of an Inspected Only Reserve Release Certificate to the Depositary, the transfer
to the Revenue Account of an amount equal to the difference between (i) the
aggregate total amount of all funds on deposit in the Inspected-Only Reserve
Account and (ii) the Inspected-Only Reserve Required Amount, as certified by the
Borrower and confirmed by the Administrative Agent in such Inspected-Only
Reserve Release Certificate. Borrower, Administrative Agent and Collateral Agent
hereby agree, solely as between such parties, that Borrower will not issue such
an Inspected-Only Reserve Release Certificate to the Depositary if an Event of
Default would occur after giving effect to such transfer.

Section 3.8Tax Loss Reserve Subaccounts.

(a)Deposits. Funds shall be deposited into the Tax Loss Reserve Subaccounts
pursuant to to Section 3.3(d)(6) hereof and Section 5.17(d)(ii) of the Loan
Agreement.  

18

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

--------------------------------------------------------------------------------

 

(b)Withdrawals. So long as no Notice of Suspension is in effect, and no Event of
Default has occurred and is continuing, a Subsidiary Party may withdraw and
transfer amounts on deposit in the Tax Loss Reserve Subaccount set forth
opposite such Subsidiary Party’s name on Item B to Schedule III hereto if
necessary to satisfy any Tax Loss Policy Deductible applicable to such
Subsidiary Party.

ARTICLE IV

INVESTMENTS, EVENTS OF DEFAULT & PAYMENTS

Section 4.1Investment of Accounts.  Unless a Notice of Suspension is in effect,
the Depositary shall invest all funds on deposit in all Accounts including
earnings thereon, in either (a) as instructed in writing on Exhibit E by
Borrower, in a specific money market fund or bank deposit investment vehicle or
(b) as instructed in writing on Exhibit C by Borrower in marketable
obligations.  It is understood and agreed Exhibit E represents money market
funds which are currently available for investment of funds held in Bank of
America, N.A. depositary accounts, which availability is subject to change
following the date of this Agreement.  If Borrower chooses to invest in
accordance with clause 4.1(a), the investment may be changed by delivery to the
Depositary of a written request including a revised and re-executed Exhibit
E.  Upon receipt of such request the Depositary will reinvest the funds on
deposit in all Accounts in the indicated investment within two (2) Business Days
or such additional time as may be required due to circumstances beyond the
Depositary’s control.  If Borrower chooses to invest in accordance with clause
4.1(b), each of the parties hereto acknowledges that the Depositary does not
have the ability to purchase or sell securities, certificates, debt or equity
instruments, exchange traded funds or other investment vehicles (collectively,
“Securities”) on behalf of any other person or party.  Therefore, to the extent
that Borrower elects to invest in Securities, Borrower will be responsible for
initiating any purchase or sale of such Securities on the open market by
whatever means necessary and available to it and the Depositary will settle such
purchases or sales into and out of the applicable Account, as
necessary.  Specifically, (A) for any purchase of Securities directed by
Borrower, Borrower shall place a buy order on the open market for the Securities
it wishes to purchase and shall indicate that such purchase is to be settled by
the Depositary into the applicable Account and (B) for any sale of Securities
directed by Borrower, Borrower shall place a sell order on the open market for
the Securities it wishes to sell and shall indicate that such sale is to be
settled by the Depositary out of the holdings of such Securities in the
applicable Account and that all funds received from the sale of such Securities
shall be paid to the Depositary for deposit into the applicable Account.  In
order to ensure the proper settlement of purchases and sales of Securities,
Borrower shall give the Depositary written notice prior to the applicable
settlement date in accordance with Exhibit D to the Agreement.  Settlement of
any trades of Securities into the Accounts will be on an actual
basis.  Additionally, the Depositary shall not be required to comply with any
settlement instructions requesting it to purchase any Securities for any Account
unless the then-current balance of such Account is sufficient to purchase such
Securities.  In the event that a money market fund is designated herein as the
initial investment, the party or parties designating the investment acknowledge
receipt of the prospectus for such fund at the time of execution of this
Agreement.  The Depositary is hereby authorized to make early withdrawal or sale
of securities if necessary to make a distribution from any of the Accounts in
accordance with this Agreement.  The Depositary shall not be liable or
responsible for any loss or any penalties which are imposed

19

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

--------------------------------------------------------------------------------

 

on any investments in any Account, including because of the early withdrawal or
sale of the securities in which any portion of the Accounts may be invested.

Section 4.2Disposition of Accounts Upon Discharge Date.  In the event that the
Depositary shall have received a certificate from the Collateral Agent stating
that the Discharge Date shall have occurred, all amounts remaining in the
Accounts shall, upon receipt of a certificate from the Collateral Agent
authorizing such payments from the Accounts, be remitted to or as otherwise
directed by Borrower.

Section 4.3Notices of Suspension of Accounts.  

(a)The Collateral Agent may, but shall not be required to, suspend the right of
the Depositary and the Borrower to withdraw or otherwise deal with any funds
deposited in or credited to the Accounts at any time during the occurrence and
continuance of either (i) an Event of Default or (ii) a Default under Section
8.1(a) of the Loan Agreement, by delivering a notice to the Depositary (with a
copy to the Borrower and the Administrative Agent) (a “Notice of Suspension”).

(b)Notwithstanding any other provision of the Loan Agreement or any other
Financing Document, after the issuance by the Collateral Agent of a Notice of
Suspension and until such time as the Collateral Agent advises the Depositary
and the Borrower in writing that it has withdrawn such Notice of Suspension, no
amount may be withdrawn by the Depositary from any Account, without the express
prior written consent of the Collateral Agent, and the Depositary shall comply
with any instruction given by the Collateral Agent as contemplated by
Section 2.1, without reference to any inconsistent request or instruction from
the Borrower or otherwise.  For the avoidance of doubt, the withdrawal of a
Notice of Suspension by the Collateral Agent shall not affect any other Notice
of Suspension that it may have issued.

(c)Notwithstanding anything to the contrary in this Agreement, the Loan
Agreement or any other Financing Document, the Borrower acknowledges that if an
Event of Default has occurred and is continuing, and following delivery of a
Notice of Suspension that has not been withdrawn (provided, that any failure to
deliver such notice shall not affect the validity of any actions taken under
this Agreement), the Collateral Agent, on behalf of the Secured Parties, is
entitled to apply amounts deposited in or credited to any Account against all or
any part of the Obligations in accordance with the Financing Documents.   The
Borrower shall remain liable for any deficiency in accordance with the
respective Financing Documents to which it is a party.  

Section 4.4Payments.  Borrower hereby instructs the Collateral Agent and the
Depositary to make all payments to be made in respect of the Secured Obligations
hereunder, or with respect to any other payment, directly to the Administrative
Agent, for the benefit of the Lenders and other Secured Beneficiaries, as
applicable, in each case, in accordance with the instructions set forth in
Schedule I, and the Collateral Agent and the Depositary hereby acknowledge
receipt of such instruction.

20

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

--------------------------------------------------------------------------------

 

ARTICLE V

DEPOSITARY

Section 5.1Reliance by Depositary.  The Depositary shall be entitled to
conclusively rely upon and shall not be bound to make any investigation into the
facts or matters stated in any certificate of an Responsible Officer of
Borrower, any certificate of the Administrative Agent, the Collateral Agent or
any other notice or other document (including any cable, telegram, telecopy,
telex, or facsimile, and any document delivered or furnished by electronic
communication including e-mail and Internet or intranet websites, including the
Platform) believed by it to be genuine and to have been signed or sent by or on
behalf of the proper Person or Persons, and upon advice and statement of legal
counsel, independent accountants and other experts selected by the Depositary
and shall have no liability for its actions taken thereupon, unless due to the
Depositary’s bad faith, willful misconduct or gross negligence.  The Depositary
is entitled to rely on, with no liability for such reliance, and shall not be
obligated to monitor or verify, the accuracy of any certificate or other written
instruction provided to the Depositary by any Borrower Entity, the
Administrative Agent or the Collateral Agent.  The Depositary shall be fully
justified in failing or refusing to take any action under this Agreement (i) if
such action would, in the reasonable opinion of the Depositary, be contrary to
applicable law or the terms of this Agreement, (ii) if such action is not
specifically provided for in this Agreement, it shall not have received any such
advice or concurrence of the Collateral Agent as it deems appropriate or (iii)
if, in connection with the taking of any such action that would constitute an
exercise of remedies under this Agreement (whether such action is or is intended
to be an action of the Depositary or the Collateral Agent), it shall not first
be indemnified to its satisfaction by the applicable Secured Beneficiaries
(other than the Collateral Agent (in its individual capacity), or any other
agent or trustee under any of the documents for the Secured Obligations (in each
case, in their respective individual capacities)) against any and all liability
and expense which may be incurred by it by reason of taking or continuing to
take any such action.  The Depositary shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement in accordance with a
request of the Collateral Agent, and such request and any action taken or
failure to act pursuant thereto shall be binding upon all the Secured
Beneficiaries.

Section 5.2Court Orders.  The Depositary is hereby authorized, in its exclusive
discretion, to obey and comply with all writs, orders, judgments or decrees
issued by any court or administrative agency affecting any money, documents or
things held by the Depositary.  The Depositary shall not be liable to any of the
parties hereto or any of the Secured Beneficiaries or their successors, heirs or
personal representatives by reason of the Depositary’s compliance with such
writs, orders, judgments or decrees, notwithstanding such writ, order, judgment
or decree is later reversed, modified, set aside or vacated.

Section 5.3Resignation or Removal.  Subject to the appointment and acceptance of
a successor Depositary as provided below, the Depositary may resign at any time
by giving thirty (30) days’ written notice thereof to each party hereof.  The
Depositary may be removed at any time with or without cause by the
Administrative Agent with, so long as no Event of Default is then continuing,
the consent of the Borrower.  Notwithstanding anything to the contrary, no
resignation or removal of the Depositary shall be effective until:  (i) a
successor Depositary is appointed in accordance with this Section 5.3, (ii) the
resigning or removed

21

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

--------------------------------------------------------------------------------

 

Depositary has transferred to its successor all of its rights and obligations in
its capacity as the Depositary under this Agreement, and (iii) the successor
Depositary has executed and delivered an agreement to be bound by the terms
hereof and perform all duties required of the Depositary hereunder and a copy of
such agreement has been delivered to the Administrative Agent, the Collateral
Agent and Borrower.  Within thirty (30) days of receipt of a written notice of
any resignation or removal of the Depositary, the Administrative Agent and, if
no Default or Event of Default is then continuing, Borrower shall appoint a
successor Depositary.  If no successor Depositary (x) shall have been appointed
by the Administrative Agent and, if applicable, Borrower and (y) shall have
accepted such appointment within thirty (30) days after the retiring
Depositary’s giving of notice of resignation or the removal of the retiring
Depositary, then the retiring Depositary may apply to a court of competent
jurisdiction to appoint a successor Depositary, which shall be a federally
insured U.S.-domiciled bank or trust company that has a combined capital surplus
of at least $500,000,000.  Upon the acceptance of any appointment as Depositary
hereunder by the successor Depositary, (a) such successor Depositary shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Depositary, and the retiring Depositary shall be
discharged from its duties and obligations hereunder and (b) the retiring
Depositary shall promptly transfer all monies within its possession or control
to the possession or control of the successor Depositary and shall execute and
deliver such notices, instructions and assignments as may be necessary or
desirable to transfer the rights of the Depositary with respect to the monies to
the successor Depositary.  After the retiring Depositary’s resignation or
removal hereunder as Depositary, the provisions of this Article V and of
Article VI shall continue in effect for its benefit in respect of any actions
taken or omitted to be taken by it while it was acting as Depositary.  Any
corporation into which the Depositary may be merged or converted or with which
it may be consolidated or any corporation resulting from any merger, conversion
or consolidation to which the Depositary shall be a party, or any corporation
succeeding to the business of the Depositary or its corporate trust operations
shall be the successor of the Depositary hereunder without the execution or
filing of any paper with any party hereto or any further act on the part of any
of the parties hereto except where an instrument of transfer or assignment is
required by law to effect such succession, anything herein to the contrary
notwithstanding.

ARTICLE VI

EXPENSES; INDEMNIFICATION; FEES

Section 6.1Expenses.  Borrower agrees to pay or reimburse all reasonable and
documented out-of-pocket costs and expenses of the Depositary (including
reasonable fees and expenses for legal services of a single law firm) in respect
of, or incident to, the administration or enforcement of any of the provisions
of this Agreement or in connection with any amendment, waiver or consent
relating to this Agreement, except to the extent any costs or expenses of the
Depositary result from the Depositary’s bad faith, gross negligence or willful
misconduct.

Section 6.2Indemnification.

(a)Each Borrower Entity, jointly and severally, agrees to indemnify, protect,
save and keep harmless the Depositary and its officers, partners, members,
directors, trustees, advisors, employees, agents, sub-agents and Affiliates and
any of their successors, or

22

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

--------------------------------------------------------------------------------

 

permitted assigns (collectively, the “Indemnified Depositary Parties”) from and
against, any and all claims, liabilities, obligations, losses, damages,
penalties, costs and reasonable expenses that may be imposed on, incurred by, or
asserted against, at any time, the Depositary arising out of the execution,
delivery and performance of this Agreement, the establishment of the Accounts,
the acceptance of deposits or the proceeds thereof and any payment, transfer or
other application of cash by the Depositary in accordance with the provisions of
this Agreement, or as may arise by reason of any act, omission or error of the
Depositary made in good faith in the conduct of its duties (collectively, the
“Indemnified Depositary Liabilities”); except that Borrower shall not be
required to indemnify, protect, save and keep harmless any Indemnified
Depositary Parties against the Indemnified Depositary Party’s own bad faith,
gross negligence or willful misconduct as determined by the final judgment of a
court of competent jurisdiction, no longer subject to appeal or review.  Without
limiting the foregoing, each Borrower Entity, jointly and severally, agrees to
pay, and to hold the Depositary harmless from, and to indemnify the Depositary
against, any and all liabilities with respect to, or resulting from any delay in
paying, any and all stamp, excise, sales or other similar taxes which may be
payable or determined to be payable with respect to any of the Account
Collateral or in connection with any of the transactions contemplated hereby
unless such delay is caused by the Depositary’s own bad faith, gross negligence
or willful misconduct.  To the extent that the undertakings to indemnify, pay
and hold harmless set forth in this Section 6.2 may be unenforceable in whole or
in part because they are volatile of any law or public policy, each Borrower
Entity shall contribute the maximum portion that it is permitted to pay and
satisfy under applicable law to the payment and satisfaction of all of the
Indemnified Liabilities incurred by the Indemnified Depositary Parties or any of
them.  The Administrative Agent and the Collateral Agent each agrees to
indemnify and hold harmless the Depositary against any and all claims, losses,
damages, liabilities, judgments, costs and expenses (including reasonable
attorneys' fees) incurred or sustained by the Depositary as a result of or in
connection with the Depositary’s reliance upon and compliance with instructions
or directions given by the Administrative Agent or the Collateral Agent, as
applicable, provided, however, that such losses have not arisen from the
Depositary’s own bad faith, gross negligence or willful misconduct as determined
by the final judgment of a court of competent jurisdiction, no longer subject to
appeal or review.

(b)To the extent permitted by applicable law, Administrative Agent, Collateral
Agent, each Lender, and each Borrower Entity agrees not to assert, and each
Borrower Entity hereby waives, any claim against the Depositary and its
Affiliates, directors, employees, attorneys, agents or subagents, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) (whether or not the claim therefor is based
on contract, tort or duty imposed by any applicable legal requirement) arising
out of, in connection with, as a result of, or in any way related to, this
Agreement or any agreement or instrument contemplated hereby or referred to
herein or therein, the transactions contemplated hereby or thereby or any act or
omission or event occurring in connection therewith, and Administrative Agent,
Collateral Agent, each Lender, and each Borrower Entity hereby waives, releases
and agrees not to sue upon any such claim or any such damages, whether or not
accrued and whether or not known or suspected to exist in its favor; provided
that such claim is not for the bad faith, gross negligence or willful misconduct
of any Indemnified Depositary Party.

(c)The agreements in this Section 6.2 shall survive repayment of the Secured
Obligations and all other amounts payable under the Financing Documents and the
removal or resignation of the Depositary.

23

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

--------------------------------------------------------------------------------

 

ARTICLE VII

COLLATERAL AGENT

Section 7.1Appointment of Collateral Agent.  The Administrative Agent and the
Lenders hereby irrevocably designate and appoint Bank of America, N.A. as
collateral agent under this Agreement and the other Collateral Documents, and
Bank of America, N.A. hereby accepts such appointment, and the Administrative
Agent and Lenders, irrevocably authorizes the Collateral Agent to take such
action on their behalf under the provisions of this Agreement and any other
Collateral Documents, and to exercise such powers and perform such duties as are
expressly delegated to the Collateral Agent by the terms of this Agreement and
the other Collateral Documents, together with such other powers as are
reasonably incidental thereto.  Notwithstanding any provision to the contrary
elsewhere in this Agreement, the Collateral Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with the Administrative Agent or any other Person, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against the Collateral Agent.  The Administrative Agent shall endeavor to
provide to the Collateral Agent a copy of the Financing Documents (and any
amendments thereto) and any notices received by the Administrative Agent from
Borrower (provided that the Administrative Agent shall have no liability in
respect of such obligation and any failure to provide such documents to the
Collateral Agent shall not give rise to any claim, right or cause of action on
the part of the Collateral Agent, any Borrower Entity or any other Person).

Section 7.2Undertaking of Collateral Agent.

(a)Subject to, and in accordance with, this Agreement and the other Collateral
Documents, the Collateral Agent will, for the benefit solely and exclusively of
the present and future Secured Beneficiaries:

(i)accept, enter into, hold, maintain, administer and enforce all Collateral
Documents, including all Collateral subject thereto, and all Liens created
thereunder, perform its obligations under the Collateral Documents and protect,
exercise and enforce the interests, rights, powers and remedies granted or
available to it under, pursuant to or in connection with this Agreement and the
other Collateral Documents;

(ii)take all lawful and commercially reasonable actions permitted under the
Collateral Documents that it may deem necessary or advisable to protect or
preserve its interest in the Collateral subject thereto and such interests,
rights, powers and remedies;

(iii)deliver and receive notices pursuant to the Collateral Documents;

(iv)sell, assign, collect, assemble, foreclose on, institute legal proceedings
with respect to, or otherwise exercise or enforce the rights and remedies of a
Secured Beneficiary (including a mortgagee, trust deed beneficiary and insurance
beneficiary or loss payee) with respect to the Collateral under the Collateral
Documents and its other interests, rights, powers and remedies in accordance
with Section 7.4; and

24

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

--------------------------------------------------------------------------------

 

(v)remit all cash proceeds, cash equivalents and other distributions of or in
respect of Collateral received by it from the collection, foreclosure or
enforcement of its interest in the Collateral under the Collateral Documents or
any of its other interests, rights, powers or remedies.

(b)Each party to this Agreement acknowledges and consents to the undertakings of
the Collateral Agent set forth in Section 7.2(a) and agrees thereto and to each
of the other provisions of this Agreement applicable to the Collateral Agent.

(c)Notwithstanding anything to the contrary contained in this Agreement, the
Collateral Agent will not commence any exercise of remedies or any foreclosure
actions or otherwise take any action or proceeding against or in respect of any
of the Collateral or take other actions hereunder, including the delivering of
any notice required to be delivered or the giving of any instruction required to
be given by the Collateral Agent hereunder, unless and until it shall have been
directed by written notice of the Administrative Agent on behalf of the Secured
Beneficiaries and then only in accordance with the provisions of such notice,
this Agreement and the other Collateral Documents.

(d)The Collateral Agent hereby acknowledges and agrees that any Liens and
security interests granted to the Collateral Agent pursuant to this Agreement,
the Collateral Documents and the other Financing Documents are granted to the
Collateral Agent not for its own benefit, but solely for the benefit of the
Administrative Agent and the Lenders.

Section 7.3General Authority of the Collateral Agent over the
Collateral.  Borrower hereby irrevocably constitute and appoint the Collateral
Agent and any officer or agent thereof, with full power of substitution as among
such officers and agents, as their true and lawful attorney-in-fact with full
power and authority, if a Notice of Suspension has been delivered to the
Depositary and until such Notice of Suspension has been withdrawn, in the name
of the Administrative Agent and the Lenders, or in its own name, from time to
time to take any and all appropriate action and to execute any and all documents
and instruments which may be necessary or desirable to carry out or cause to be
carried out the terms of this Agreement and/or the other Collateral Documents
(but subject to the terms hereof and thereof) and to accomplish the purposes
hereof and thereof; and, without limiting the generality of the foregoing,
Borrower hereby gives the Collateral Agent, during any Event of Default, the
power and right on behalf of Borrower, without notice to or further assent by
Borrower, to: (i) ask for, demand, sue for, collect, receive and give
acquittance for any and all moneys due or to become due upon, or in connection
with, the Collateral; (ii) receive, take, endorse, assign and deliver any and
all checks, notes, drafts, acceptances, documents and other negotiable and
non-negotiable instruments taken or received by the Collateral Agent as, or in
connection with, the Collateral; (iii) commence, prosecute, defend, settle,
compromise or adjust any claim, suit, action or proceeding with respect to, or
in connection with, the Collateral; (iv) sell, transfer, assign or otherwise
deal in or with the Collateral or any part thereof as fully and effectively as
if the Collateral Agent were the absolute owner thereof; (v) exercise all
remedies provided for by this Agreement or the other Collateral Documents; and
(vi) do, at its option for the account of the Administrative Agent and the
Lenders, at any time or from time to time, all acts and things which the
Collateral Agent reasonably deems necessary to cause perfection of the liens and
security interests of the Collateral Agent in the Collateral, to protect or
preserve the Collateral and to realize upon the Collateral in each case in
accordance with the

25

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

--------------------------------------------------------------------------------

 

Collateral Documents.  To the maximum extent permitted by law, the Borrower
hereby ratifies all that said attorneys-in-fact shall lawfully do or cause to be
done by virtue hereof.  This power of attorney is a power coupled with an
interest and shall, so long as the Secured Obligations are outstanding, be
irrevocable and thereafter be deemed revoked.

Section 7.4Enforcement of Liens.  Following receipt of any notice that an Event
of Default has occurred, the Collateral Agent shall await direction by the
Administrative Agent on behalf of the Secured Beneficiaries and will act, or
decline to act, as directed by the Administrative Agent on behalf of the Secured
Beneficiaries, in the exercise and enforcement of the Collateral Agent’s
interests, rights, powers and remedies in respect of the Collateral or under the
Collateral Documents or applicable law and, following the initiation of such
exercise of remedies, the Collateral Agent will act, or decline to act, with
respect to the manner of such exercise of remedies as directed by the
Administrative Agent on behalf of the Secured Beneficiaries.  Unless it has been
directed to the contrary by the Administrative Agent on behalf of the Secured
Beneficiaries, the Collateral Agent in any event may (but will not be obligated
to) take all lawful and commercially reasonable actions permitted under the
Collateral Documents that it may deem necessary or advisable to protect or
preserve its interest in the Collateral as the Collateral Agent subject thereto,
and the interests, rights, powers and remedies granted or available to it as the
Collateral Agent for the Secured Beneficiaries under, pursuant to or in
connection with the Collateral Documents.

Section 7.5Rights, Duties, Etc.  The acceptance by the Collateral Agent of its
respective duties hereunder and under the other Collateral Documents is subject
to the following terms and conditions which the parties to this Agreement hereby
agree shall govern and control with respect to the rights, duties, liabilities,
privileges, protections and immunities of the Collateral Agent:

(a)it shall not be responsible or liable in any manner whatever for soliciting
any funds or for the sufficiency, correctness, genuineness or validity of any
funds or securities deposited with or held by it;

(b)it shall be protected in acting or refraining from acting upon any written
notice, certificate, instruction, request, or other paper or document, as to the
due execution thereof and the validity and effectiveness of the provisions
thereof and as to the truth of any information therein contained, which it in
good faith believes to be genuine;

(c)it shall not be liable for any error of judgment or for any act done or step
taken or omitted, except in the case of its gross negligence, willful misconduct
or bad faith as determined pursuant to a final, non-appealable judgment of a
court of competent jurisdiction;

(d)it may consult with and obtain advice from counsel of its own choice in the
event of any dispute or question as to the construction of any provision hereof
or of a Loan Document or in connection with any other matters arising hereunder
or under any Loan Document and the advice or any opinion of counsel shall be
full and complete authorization and protection in respect of any action taken or
omitted by it hereunder or under any Loan Document in good faith and in
accordance with such advice or opinion of counsel;

26

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

--------------------------------------------------------------------------------

 

(e)it shall have no duties or obligations hereunder or under any other
Collateral Document to which it is a party, except those which are expressly set
forth herein or in such other Collateral Documents, and it undertakes to perform
such duties and only such duties as are specifically set forth herein or in such
other Collateral Document;

(f)it may execute or perform any duties hereunder or under the other Collateral
Documents to which it is a party either directly or through agents, nominees,
custodians or attorneys and shall not be responsible for any failure, breach or
omission of (including if resulting from willful misconduct or gross negligence
on the part of) any agent, attorney, custodian or nominee so appointed with
reasonable care;

(g)it may engage or be interested in any financial or other transactions with
any party hereto or to any Loan Document and may act on, or as depositary,
collateral agent or agent for, any committee or body of holders of obligations
of such Persons as freely as if it were not Collateral Agent hereunder; and

(h)it shall not be obligated to take any action which in its reasonable judgment
would involve it in expense or liability unless it has been furnished with
reasonable indemnity.

Subject to Section 4.2, the Collateral Agent shall have no obligation to invest
and reinvest any cash held in the Accounts.  In no event shall the Collateral
Agent be liable for the selection of investments or for investment losses
incurred thereon by reason of investment performance, liquidation prior to
stated maturity or otherwise.  The Collateral Agent shall have no liability in
respect of losses incurred as a result of the liquidation of any investment
prior to its stated maturity.

Section 7.6Exculpatory Provisions.  Neither the Collateral Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or affiliates (nor
their officers, directors, employees, agents, attorneys-in-fact) shall be (a)
liable for any action lawfully taken or omitted to be taken by it or such Person
under or in connection with this Agreement or any other Financing Document
(except to the extent that any of the foregoing are found by a final and
non-appealable judgment of a court of competent jurisdiction to have resulted
from its or such Person’s own bad faith, gross negligence or willful misconduct)
or (b) responsible in any manner to the Administrative Agent or any other Person
for any recitals, statements, representations or warranties made by any Borrower
Entity or any of their affiliates or any officer(s) thereof contained in this
Agreement or any other Loan Document or in the certificate, report, statement or
other document referred to or provided for in, or received by the Collateral
Agent under or in connection with, this Agreement or any other Loan Document or
for the value, validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document or of any Lien granted
to it under any Loan Document or for any failure of any Borrower Entity or any
other party thereto to perform its obligations hereunder or thereunder.  The
Collateral Agent shall not be under any obligation to the Administrative Agent
or to any other Person to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of any Borrower Entity or any other Person.  None of the provisions of
this Agreement or any Loan Document shall require the Collateral Agent to expend
or risk its own funds or otherwise to incur any liability, financial or
otherwise, in the performance of any of its

27

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

--------------------------------------------------------------------------------

 

duties hereunder or under the Financing Documents, or in the exercise of any of
its rights or powers if it shall have reasonable grounds for believing that
repayment of such funds or indemnity satisfactory to it against such risk or
liability is not assured to it.  The Collateral Agent shall have no
responsibility to insure or to see to the insurance of any property with respect
to which it shall have been granted a Lien under any Collateral
Document.  Nothing herein shall require the Collateral Agent to file any
financing statement, continuation statement or amendment thereto in any public
office at any time or times or to otherwise take any action to perfect or
maintain the perfection of the Lien on any property granted to the Collateral
Agent under any Collateral Document or to give notice of any such Lien to any
third party.  In no event shall the Collateral Agent be liable for special,
indirect or consequential loss or damage of any kind whatsoever (including but
not limited to lost profits), even if the Collateral Agent has been advised of
the likelihood of such loss or damage and regardless of the form of action.  The
Collateral Agent is hereby authorized to enter into or to accept delivery to it
of each of the Collateral Documents to which it is intended to be a party.

Section 7.7Expenses.  Borrower agrees to pay or reimburse all reasonable and
documented out-of-pocket costs and expenses of the Collateral Agent (including
reasonable fees and expenses for legal services of a single law firm) in respect
of, or incident to, the administration or enforcement of any of the provisions
of this Agreement or in connection with any amendment, waiver or consent
relating to this Agreement, except to the extent any costs or expenses of the
Collateral Agent result from the Collateral Agent’s bad faith, gross negligence
or willful misconduct.

Section 7.8Indemnification.

(a)Borrower agrees to indemnify, protect, save and keep harmless the Collateral
Agent and its officers, partners, members, directors, trustees, advisors,
employees, agents, sub-agents and Affiliates and any of their successors, or
permitted assigns (collectively, the “Indemnified Collateral Agent Parties”)
from and against, any and all claims, liabilities, obligations, losses, damages,
penalties, costs and reasonable expenses that may be imposed on, incurred by, or
asserted against, at any time, the Collateral Agent arising out of the
execution, delivery and performance of this Agreement or any other Loan
Document, the establishment of the Accounts, or as may arise by reason of any
act, omission or error of the Collateral Agent made in good faith in the conduct
of its duties (collectively, the “Indemnified Collateral Agent Liabilities”);
except that Borrower shall not be required to indemnify, protect, save and keep
harmless any Indemnified Collateral Agent Parties against the Indemnified
Collateral Agent Party’s own bad faith, gross negligence or willful misconduct
as determined by the final judgment of a court of competent jurisdiction, no
longer subject to appeal or review.  Without limiting the foregoing, Borrower
agrees to pay, and to hold the Collateral Agent harmless from, and to indemnify
the Collateral Agent against, any and all liabilities with respect to, or
resulting from any delay in paying, any and all stamp, excise, sales or other
similar taxes which may be payable or determined to be payable with respect to
any of the Account Collateral or in connection with any of the transactions
contemplated hereby, unless such delay is caused by the Collateral Agent’s own
bad faith, gross negligence or willful misconduct.  To the extent that the
undertakings to indemnify, pay and hold harmless set forth in this Section 7.8
may be unenforceable in whole or in part because they are volatile of any law or
public policy, Borrower shall contribute the maximum portion that it is
permitted to pay and satisfy under applicable law to the payment and
satisfaction

28

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

--------------------------------------------------------------------------------

 

of all of the Indemnified Collateral Agent Liabilities incurred by the
Indemnified Collateral Agent Parties or any of them.

(b)To the extent permitted by applicable law, each Borrower Entity agrees not to
assert, and each Borrower Entity hereby waives, any claim against the Collateral
Agent and its Affiliates, directors, employees, attorneys, agents or subagents,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) (whether or not the claim
therefor is based on contract, tort or duty imposed by any applicable legal
requirement) arising out of, in connection with, as a result of, or in any way
related to, this Agreement or any other Collateral Document or any agreement or
instrument contemplated hereby or thereby or referred to herein or therein, the
transactions contemplated hereby or thereby or any act or omission or event
occurring in connection therewith, and each Borrower Entity hereby waives,
releases and agrees not to sue upon any such claim or any such damages, whether
or not accrued and whether or not known or suspected to exist in its favor;
provided that such claim is not for the bad faith, gross negligence or willful
misconduct of any Indemnified Collateral Agent Party.

(c)The agreements in this Section 7.8 shall survive repayment of the Secured
Obligations and all other amounts payable under the Financing Documents and the
removal or resignation of the Collateral Agent.

Section 7.9Resignation or Removal.  Subject to the appointment and acceptance of
a successor Collateral Agent as provided below, the Collateral Agent may resign
at any time by giving thirty (30) days’ written notice thereof to each party
hereof.  The Collateral Agent may be removed at any time with or without cause
by the Administrative Agent.  Notwithstanding anything to the contrary, no
resignation or removal of the Collateral Agent shall be effective until:  (i) a
successor Collateral Agent is appointed in accordance with this Section 7.9,
(ii) the resigning or removed Collateral Agent has transferred to its successor
all of its rights and obligations in its capacity as the Collateral Agent under
this Agreement, and (iii) the successor Collateral Agent has executed and
delivered an agreement to be bound by the terms hereof and perform all duties
required of the Collateral Agent hereunder and a copy of such agreement has been
delivered to the Administrative Agent, Collateral Agent and Borrower.  Within
thirty (30) days of receipt of a written notice of any resignation or removal of
the Collateral Agent, the Administrative Agent and, if no Default or Event of
Default is then continuing, Borrower shall appoint a successor Collateral
Agent.  If no successor Collateral Agent (x) shall have been appointed by the
Administrative Agent and, if applicable, Borrower and (y) shall have accepted
such appointment within thirty (30) days after the retiring Collateral Agent’s
giving of notice of resignation or the removal of the retiring Collateral Agent,
then the retiring Collateral Agent may apply to a court of competent
jurisdiction to appoint a successor Collateral Agent, which shall be a federally
insured U.S.- domiciled bank or trust company that has a combined capital
surplus of at least $500,000,000.  Upon the acceptance of any appointment as
Collateral Agent hereunder by the successor Collateral Agent, (a) such successor
Collateral Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Collateral Agent, and the
retiring Collateral Agent shall be discharged from its duties and obligations
hereunder and (b) the retiring Collateral Agent shall promptly transfer all
monies and other property within its possession or control to the possession or
control of the successor Collateral Agent and shall execute and deliver such
notices, instructions and assignments as may

29

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

--------------------------------------------------------------------------------

 

be necessary or desirable to transfer the rights of the Collateral Agent with
respect to the monies to the successor Collateral Agent.  After the retiring
Collateral Agent’s resignation or removal hereunder as Collateral Agent, the
provisions of this Article VII shall continue in effect for its benefit in
respect of any actions taken or omitted to be taken by it while it was acting as
Collateral Agent.  Any corporation into which the Collateral Agent may be merged
or converted or with which it may be consolidated or any corporation resulting
from any merger, conversion or consolidation to which the Collateral Agent shall
be a party, or any corporation succeeding to the business of the Collateral
Agent or its corporate trust operations shall be the successor of the Collateral
Agent hereunder without the execution or filing of any paper with any party
hereto or any further act on the part of any of the parties hereto except where
an instrument of transfer or assignment is required by law to effect such
succession, anything herein to the contrary notwithstanding.

ARTICLE VIII

MISCELLANEOUS

Section 8.1Amendments; Etc.  No amendment or waiver of any provision of this
Agreement nor consent to any departure by any Borrower Entity shall in any event
be effective unless the same shall be in writing and signed by each of the
parties hereto.  Any such amendment, waiver or consent shall be effective only
in the specific instance and for the specified purpose for which given.

Section 8.2Addresses for Notices.

(a)All notices, requests and other communications provided for hereunder shall
be in writing and, except as otherwise required by the provisions of this
Agreement or by clause (b) below, shall be sufficiently given and shall be
deemed given when personally delivered or, if mailed by registered or certified
mail, postage prepaid, or sent by overnight delivery or telecopy, upon receipt
by the addressee, in each case addressed to the parties at their respective
addresses pursuant to Section 10.1 of the Loan Agreement or, with respect to the
Depositary or the Collateral Agent, as follows (or, in each case, such other
address as shall be designated by such party in a written notice to each other
party):

Depositary:

Bank of America, N.A.
***

Mail Code:  ***

***

Attention:  ***

Telephone:  ***

Email:  ***

 

30

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

--------------------------------------------------------------------------------

 

Collateral Agent:

Agency Management

***

***

***

Attention:  ***

Telephone: ***

Telecopy:  ***

Email:  ***

(b)Unless the Depositary otherwise prescribes, notices and other communications
may be delivered or furnished by e-mail.  Such notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (by the “read receipt” request
function, as available, return e-mail or other written acknowledgment that such
notice or other communication has been read by the intended recipient); provided
that, if such notice or other communication is not sent during the normal
business hours of the recipient, such notice or communication shall be deemed to
have been sent at the opening of business on the next Business Day for the
recipient; provided further that, all such notices and other communications
shall contain a portable document format (“pdf”) attachment with a signature
from an Authorized Signatory as required pursuant to Section 8.10.

Section 8.3Governing Law.  This Agreement shall be governed by the laws of the
State of New York.

Section 8.4Headings.  Headings used in this Agreement are for convenience of
reference only and do not constitute part of this Agreement for any purpose.

Section 8.5No Third Party Beneficiaries.  The agreements of the parties hereto
are solely for the benefit of the Borrower Entities and the Secured
Beneficiaries and their respective successors and permitted assigns, and no
Person (other than the parties hereto and such Secured Beneficiaries) shall have
any rights hereunder.

Section 8.6No Waiver.  No failure on the part of the Depositary, the Collateral
Agent, or any of the Secured Beneficiaries or any of their nominees or
representatives to exercise, and no course of dealing with respect to, and no
delay in exercising, any right, power or remedy hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise by the Depositary, the
Collateral Agent or any of the Secured Beneficiaries or any of their nominees or
representatives of any right, power or remedy hereunder preclude any other or
future exercise thereof or the exercise of any other right, power or remedy, nor
shall any waiver of any single Default or Event of Default or other breach or
default be deemed a waiver of any other Default or Event of Default or other
breach or default theretofore or thereafter occurring.  All remedies either
under this Agreement or by law or otherwise afforded to any Secured Beneficiary
shall be cumulative and not alternative.

Section 8.7Severability.  If any provision of this Agreement or the application
thereof shall be invalid or unenforceable to any extent, (a) the remainder of
this Agreement and the

31

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

--------------------------------------------------------------------------------

 

application of such remaining provisions shall not be affected thereby and (b)
each such remaining provision shall be enforced to the greatest extent permitted
by law.

Section 8.8Successors and Assigns.  All covenants, agreements, representations
and warranties in this Agreement by each party hereto shall bind and, to the
extent permitted hereby, shall inure to the benefit of and be enforceable by
their respective successors and permitted assigns, whether so expressed or not;
provided that no Borrower Entity may assign its rights or obligations hereunder
without the consent of the Administrative Agent and Depositary.

Section 8.9Execution in Counterparts.  This Agreement may be executed in any
number of counterparts, each of which when so executed and delivered shall be
deemed to be an original, but all such counterparts shall together constitute
but one and the same instrument.  Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or other electronic imaging means
shall be effective as delivery of a manually executed counterpart of this
Agreement.

Section 8.10Directions to Depositary.  All written directions and instructions
by any Person to the Depositary pursuant to this Agreement shall be executed by
an authorized signatory (each, an “Authorized Signatory”) of such Person
designated on Exhibit F.  All directions, orders and other instructions provided
to the Depositary hereunder shall be in writing.  In its capacity as the
Depositary, the Depositary will accept all instructions and documents complying
with the above requirements under the indemnities provided in this Agreement,
and reserves the right to refuse to accept any instructions or documents which
fail, or appear to fail, to comply with this Agreement.  Further to this
procedure, the Depositary reserves the right to telephone an Authorized
Signatory (such person verifying the instruction shall be different than the
person initiating the instruction) to confirm the details of such instructions
or documents if they are not already on file with the Depositary as standing
instructions. The Depositary may require any party hereto which is entitled to
direct the delivery of fund transfers to designate a phone number or numbers for
purposes of confirming the requested transfer.  The parties hereto aside from
the Depositary agree that the Depositary may delay the initiation of any fund
transfer until all security measures its deems to be necessary and appropriate
have been completed and shall incur no liability for such delay.

Section 8.11Customer Identification Program Notice; Patriot Act
Compliance.  Borrower hereby acknowledges that the Depositary is subject to
federal laws, including the Customer Identification Program (“CIP”) requirements
under the USA PATRIOT Act and its implementing regulations, pursuant to which
the Depositary must obtain, verify and record information that allows the
Depositary to identify Borrower.  Accordingly, prior to opening an Account
hereunder the Depositary will ask Borrower to provide certain information
including, but not limited to, Borrower’s name, physical address, tax
identification number and other information that will help the Depositary to
identify and verify Borrower’s identity such as organizational documents,
certificate of good standing, license to do business, or other pertinent
identifying information.  Borrower agrees that the Depositary cannot open an
Account hereunder unless and until the Depositary verifies Borrower’s identity
in accordance with its CIP.

Section 8.12Provisions of the Loan Agreement.  The parties hereto acknowledge
and agree that all of the provisions of the Section 10.17 (Confidentiality) of
the Loan Agreement

32

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

--------------------------------------------------------------------------------

 

constitute a part of the terms and conditions of the agreement between the
parties with regard to the arrangements under this Agreement and should be read
in conjunction with this Agreement (regardless of whether incorporated in this
Agreement by reference thereto).

Section 8.13Waiver of Jury Trial.  TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, EACH PARTY HERETO WAIVES THE RIGHT TO TRIAL BY JURY IN ANY PROCEEDING OR
DISPUTE OF ANY KIND RELATING IN ANY WAY TO THIS AGREEMENT OR THE ACCOUNT
COLLATERAL.  Each party hereto acknowledges that the foregoing waivers are a
material inducement to each other party’s entering into this Agreement and that
it is relying upon the foregoing in its dealings with such party.  Each party
hereto has reviewed the foregoing waivers with its legal counsel and has
knowingly and voluntarily waived its jury trial and other rights following
consultation with legal counsel.  In the event of litigation, this Agreement may
be filed as a written consent to a trial by the court.

Section 8.14Joinder of Additional Subsidiary Parties; Release of Subsidiary
Parties.

(a)From time to time in connection with the addition of Subject Funds pursuant
to Section 2.10(a) of the Loan Agreement, additional Subsidiary Parties shall
automatically be joined to, and become bound by, the terms of this Agreement.

(b)Upon the conditions set forth in Section 2.10(b) of the Loan Agreement being
met with respect to a Subject Fund, the related Subsidiary Party shall be
released from the terms of this Agreement.  In connection with such release, the
Collateral Agent and Administrative Agent shall execute a Termination Agreement
in the form attached hereto as Exhibit B and the Collateral Agent’s lien on the
applicableTax Loss Reserve Subaccount and the amounts therein shall be released.

Section 8.15Effect of Amendment and Restatement.  The parties hereto agree that,
upon the Second Restatement Date and the satisfaction of the conditions
precedent set forth in Section 3.5 of the Loan Agreement, the following
transactions shall be deemed to occur automatically, without further action by
any party hereto:

(a)the Original CADA shall be deemed to be amended and restated in its entirety
in the form of this Agreement;

(b)all Existing Obligations (as defined in the Loan Agreement) shall, to the
extent not paid on the Second Restatement Date, in all respects be continuing
and shall be deemed to be Obligations outstanding hereunder, and the execution
of this Agreement does not extinguish, nor does it constitute a novation with
respect to, such Existing Obligations;

33

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

--------------------------------------------------------------------------------

 

(c)all references in the other Financing Documents to the Original CADA or the
“CADA” shall be deemed to refer without further amendment to this Agreement (as
may be further amended, modified or restated from time to time after the date
hereof) and all references to any section (or subsection) of the Original CADA
or the “CADA” shall be references to the corresponding provisions of this
Agreement; and

(d)Borrower hereby represents and warrants that to its knowledge, there are no
claims or offsets against or rights of recoupment with respect to or defenses or
counterclaims to its obligations under the Original CADA.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

34

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the Second Restatement Date.

VIVINT SOLAR FINANCING I, LLC

 

 

By:/s/ Thomas Plagemann

     Name: Thomas Plagemann

     Title: Chief Commercial Officer

 

 

VIVINT SOLAR FINANCING I PARENT, LLC,

 

By:/s/ Thomas Plagemann

     Name: Thomas Plagemann

     Title: Chief Commercial Officer

 

 

 

VIVINT SOLAR OWNER I, LLC

 

 

By:/s/ Thomas Plagemann

     Name: Thomas Plagemann

     Title: Chief Commercial Officer

 

 

 

VIVINT SOLAR FUND XV MANAGER, LLC

 

 

By:/s/ Thomas Plagemann

     Name: Thomas Plagemann

     Title: Chief Commercial Officer

 

 

 

 

 

 




[Signature Page of Second Amended and Restated Collateral Agency and Depositary
Agreement (Project Spotlight)]

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A.,
as Administrative Agent

 

 

By:/s/ Darleen R. DiGrazia

     Name: Darleen R. DiGrazia

     Title: Vice President




[Signature Page of Second Amended and Restated Collateral Agency and Depositary
Agreement (Project Spotlight)]

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A.,
as Collateral Agent

 

 

By:/s/ Darleen R. DiGrazia

     Name: Darleen R. DiGrazia

     Title: Vice President




[Signature Page of Second Amended and Restated Collateral Agency and Depositary
Agreement (Project Spotlight)]

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

--------------------------------------------------------------------------------

 

solely for purposes of Section 2.1, Section 6.2 and Article VII

BANK OF AMERICA, N.A.,
as Secured Lender

 

 

By:/s/ Sheikh Omer-Farooq

     Name: Sheikh Omer-Farooq

     Title:  Managing Director




[Signature Page of Second Amended and Restated Collateral Agency and Depositary
Agreement (Project Spotlight)]

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A,
as Depositary and Securities Intermediary

 

 

By:/s/ Wayne M. Evans

     Name:  Wayne M. Evans

     Title:  Vice President

 




[Signature Page of Second Amended and Restated Collateral Agency and Depositary
Agreement (Project Spotlight)]

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

--------------------------------------------------------------------------------

 

solely for purposes of Section 2.1, Section 6.2 and Article VII

CIT FINANCE LLC,
as Secured Lender

 

 

By:/s/ Andre Vollbrecht

     Name:  Andre Vollbrecht

     Title:  Vice-President




[Signature Page of Second Amended and Restated Collateral Agency and Depositary
Agreement (Project Spotlight)]

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

--------------------------------------------------------------------------------

 

solely for purposes of Section 2.1, Section 6.2 and Article VII

DEUTSCHE BANK AG., NEW YORK BRANCH,
as Secured Lender

 

 

By:/s/ Rich Mauro

     Name:  Rich Mauro

     Title:  Vice President

 

 

By:/s/ Birgit Brinda

     Name:  Birgit Brinda

     Title:  Director




[Signature Page of Second Amended and Restated Collateral Agency and Depositary
Agreement (Project Spotlight)]

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

--------------------------------------------------------------------------------

 

solely for purposes of Section 2.1, Section 6.2 and Article VII

ING CAPITAL LLC,
as Secured Lender

 

 

By:/s/ Erwin Thomet

     Name:  Erwin Thomet

     Title:  Managing Director

 

 

By:/s/ Thomas Cantello

     Name:  Thomas Cantello

     Title:  Director




[Signature Page of Second Amended and Restated Collateral Agency and Depositary
Agreement (Project Spotlight)]

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

--------------------------------------------------------------------------------

 

solely for purposes of Section 2.1, Section 6.2 and Article VII

NATONAL BANK OF ARIZONA,
as Secured Lender

 

 

By:/s/ Robert E. Cooper, Jr.

     Name:  Robert E. Cooper, Jr.

     Title:  Vice President




[Signature Page of Second Amended and Restated Collateral Agency and Depositary
Agreement (Project Spotlight)]

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

--------------------------------------------------------------------------------

 

solely for purposes of Section 2.1, Section 6.2 and Article VII

SILICON VALLEY BANK,
as Secured Lender

 

 

By:/s/ Sayoji Goli

     Name:  Sayoji Goli

     Title:  Vice President

 

 

[Signature Page of Second Amended and Restated Collateral Agency and Depositary
Agreement (Project Spotlight)]

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

--------------------------------------------------------------------------------

 

Schedule I to
Second Amended and Restated Collateral Agency and
Depositary Agreement

PAYMENT INSTRUCTIONS

All payments to be paid to or on behalf of the Administrative Agent shall be
paid to:

NAME OF BANK:       ***

ABA NUMBER:           ***

ACCOUNT NUMBER:***

ACCOUNT NAME:     ***

ATTENTION:               ***

REF:                              ***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

--------------------------------------------------------------------------------

 

 

Schedule II to

Second Amended and Restated Collateral Agency and

Depositary Agreement

 

REVENUE ACCOUNT SUB-ACCOUNTS

 

(i)an Account (account no. ***) entitled ***in the name of Vivint Solar Fund XV
Manager, LLC.

(ii)an Account (account no. ***) entitled *** in the name of Vivint Solar Owner
I, LLC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

--------------------------------------------------------------------------------

 

Schedule III to

Second Amended and Restated Collateral Agency and

Depositary Agreement

 

SCHEDULE III

Item A

CAPITAL CONTRIBUTION ACCOUNTS

 

Account Number

Account Name

Subsidiary Party

***

***

Vivint Solar Fund XV Manager, LLC

 

Item B

TAX LOSS RESERVE SUBACCOUNTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

--------------------------------------------------------------------------------

 

 

Schedule IV to

Second Amended and Restated Collateral Agency and

Depositary Agreement

 

SCHEDULE IV

 

ADDITIONAL ACCOUNTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

--------------------------------------------------------------------------------

 

 

Exhibit A

 

FORM OF WITHDRAWAL/TRANSFER CERTIFICATE

Date:  _________ __, ____

[BANK OF AMERICA, N.A.],
as Depositary and Securities Intermediary

[Insert notice and address information]

with a copy to:

[Insert Collateral Agent’s and Administrative Agent’s notice and address
information]

Re:  Withdrawal/Transfer Certificate

Ladies and Gentlemen:

This Withdrawal/Transfer Certificate is delivered pursuant to that certain
Second Amended and Restated Collateral Agency and Depositary Agreement,
originally dated as of September 12, 2014 and as amended and restated as of
November 25, 2015 and as further amended and restated as of March 9, 2017 (the
“Agreement”), by and among Vivint Solar Financing I Parent, LLC, a Delaware
limited liability company (“Borrower Member”), Vivint Solar Financing I, LLC, a
Delaware limited liability company (“Borrower”), and Vivint Solar Fund XV
Manager, LLC, a Delaware limited liability company (“Fund XV Manager”), and
Vivint Solar Owner I, LLC (“Owner I,” and together with Fund XV Manager and each
other Person that subsequently becomes a party thereto in accordance with
Section 8.14 of the Agreement, the “Subsidiary Parties”), Bank of America, N.A.,
as the administrative agent under the Loan Agreement for the Lenders (together
with its successors and permitted assigns in such capacity, the “Administrative
Agent”), Bank of America, N.A., in its capacity as collateral agent for the
Secured Beneficiaries (together with its successors and permitted assigns in
such capacity, the “Collateral Agent” and together with the Administrative
Agent, the “Agents”), Bank of America, N.A., in its capacity as depositary bank
and as securities intermediary (together with its successors and permitted
assigns in such capacity, the “Depositary”) and solely for purposes of
Section 2.1, Section 6.2 and Article VII of the Agreement, the Lenders.  Unless
otherwise defined herein or unless the context otherwise requires, terms used in
this Withdrawal/Transfer Certificate have the meanings provided in the
Agreement.

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

--------------------------------------------------------------------------------

 

The undersigned, in [his/her] capacity as an officer of Borrower (and not in an
individual capacity) is a Responsible Officer of Borrower and is delivering this
Withdrawal/Transfer Certificate pursuant to Section(s) [       ] of the
Agreement.

1.  Transfers from Revenue Account.

The Borrower hereby directs the Depositary to withdraw and transfer, from the
account entitled Revenue Account, No. *** (the “Revenue Account”), on [_____],
20[__] (the “Transfer Date”), the following amounts:1  

(i)in accordance with priority first of Section 3.3(d) of the Agreement, [_____]
Dollars ($[____]) to the Administrative Agent, for the benefit of the Secured
Beneficiaries, for the payment of fees, costs, charges and other amounts (except
principal and interest) due and payable under the Financing Documents as of the
Transfer Date;

(ii)in accordance with priority second of Section 3.3(d) of the Agreement, (x)
[_____] Dollars ($[____]) to the Administrative Agent, for the benefit and
account of the Lenders, on a pro rata basis, for payment of all interest due and
payable under the Financing Documents as of the Transfer Date and (y) [_____]
Dollars ($[____]) to the Administrative Agent, for the benefit and account of
the Swap Counterparties, on a pro rata basis, for payment of all net amounts
(other than any Swap Termination Amounts) due to such Swap Counterparties under
the applicable Permitted Swap Agreements as of the Transfer Date;

(iii)in accordance with priority third of Section 3.3(d) of the Agreement,(x)
[_____] Dollars ($[____]) to the Administrative Agent, for the benefit and
account of the Lenders, on a pro rata basis, for payment of all principal due
and payable under the Financing Documents as of the Transfer Date and (y)
[_____] Dollars ($[____]) to the Administrative Agent, for the benefit and
account of the Swap Counterparties, on a pro rata basis, for payment of any Swap
Termination Amounts then due and payable to such Swap Counterparties under the
Permitted Swap Agreements as of the Transfer Date;

(iv)in accordance with priority fourth of Section 3.3(d) of the Agreement,
[_____] Dollars ($[____]) to the Interest Reserve Account, representing an
amount equal to the difference between (x) the Interest Reserve Required Amount,
and (y) the funds on deposit in the Interest Reserve Account as of the Transfer
Date;

(v)in accordance with priority fifth of Section 3.3(d) of the Agreement, [___]
Dollars ($[___]) to the Inspected-Only Reserve Account, representing an amount
equal to the difference between (x) the Inspected-Only Required Amount, and (y)
the funds on deposit in the Inspected-Only Reserve Account as of the Transfer
Date;

(vi)in accordance with priority sixth of Section 3.3(d) of the Agreement, [___]
Dollars ($[___]) to the Tax Loss Reserve Subaccount [(______)]2, representing an
amount equal to

 

1

Each Revenue Account Withdrawal Certificate should only include those priorities
relevant on the given Transfer  Date.

2

Insert applicable Subsidiary Party

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

--------------------------------------------------------------------------------

 

the difference between (x) the Tax Loss Reserve Required Amount, and (y) the
funds on deposit in such Tax Loss Reserve Subaccount as of the Transfer Date;
and

(vii)in accordance with priority seventh of Section 3.3(d) of the Agreement,
[_____] Dollars ($[____]) to the Persons and the amounts set forth on Annex I
attached hereto.

2.  Certifications.

In support of such direction(s), the undersigned, on behalf of the Borrower,
hereby represents and certifies, as of the date hereof and as of the Revenue
Account Withdrawal Date, as follows:

(a)All conditions set forth in the Loan Agreement and the Agreement for the
withdrawals requested hereby have been satisfied.

(b)No Notice of Suspension is in effect, and no Event of Default has occurred
and is continuing or would be caused by the withdrawal and transfer otherwise
contemplated by this Certificate.

(c)All of the statements contained in this certificate are true and correct

 




[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

--------------------------------------------------------------------------------

 

☐REVENUE ACCOUNT

The Collateral Agent hereby directs the Depositary to withdraw from the Revenue
Account the following amounts and apply such amounts as follows:

 

Date of Withdrawal or Transfer:

Amount to be withdrawn/transferred:

Account/Person to be Transferred to:

Purpose:

 

 

 

 

 

 

 

 

 

 




[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

--------------------------------------------------------------------------------

 

☐PREPAYMENT ACCOUNT

The Collateral Agent hereby directs the Depositary to withdraw from the
Prepayment Account and transfer such funds as follows:

Date of Withdrawal or Transfer:

Amount to be withdrawn/transferred:

Account/Person to be Transferred to:

Purpose:

 

 

 

 

 

 

 

 




[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Withdrawal/Transfer Certificate is duly executed and
delivered by a duly authorized representative of Borrower as of the date first
above written.

VIVINT SOLAR FINANCING I, LLC

 

 

By:                                                                    

     Name:

     Title:

 

 

 

Acknowledged by:

BANK OF AMERICA, N.A.,
as Collateral Agent

 

 

By:                                                  

     Name:

     Title:

 

 

 

 

BANK OF AMERICA, N.A.,
as Administrative Agent

 

 

By:                                                  

     Name:

     Title:

 

 

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

--------------------------------------------------------------------------------

 

Exhibit B

FORM OF TERMINATION AGREEMENT

THIS TERMINATION AGREEMENT (the “Termination Agreement”), dated as of [_____],
is entered into by and among [________], a Delaware limited liability company
(the “Released Subsidiary Party”), and BANK OF AMERICA, N.A., a national banking
association, as administrative agent (together with its successors and permitted
assigns in such capacity, the “Administrative Agent”) and as collateral agent
(together with its successors and permitted assigns in such capacity, the
“Collateral Agent”) under the CADA (as such term is defined below), and
acknowledged and agreed by Vivint Solar Financing I, LLC, a Delaware limited
liability company (the “Borrower”).

 

RECITALS

 

WHEREAS, the Released Subsidiary Party is a party to (i) that certain Second
Amended and Restated Loan Agreement, dated as of March 9, 2017 (as amended,
supplemented or otherwise modified from time to time, the “Loan Agreement”), by
and among the Borrower, the Released Subsidiary Party, the Lenders party
thereto, the Administrative Agent, the Collateral Agent, and the other parties
thereto and (ii) that certain Second Amended and Restated Collateral Agency and
Depositary Agreement, dated as of March 9, 2017 (as such agreement may be
amended, restated or otherwise supplemented from time to time, the “CADA”), by
and among the Borrower, the Released Subsidiary Party, [INSERT ADDITIONAL
SUBSIDIARY PARTIES], the Administrative Agent, the Collateral Agent and Bank of
America, N.A., in its capacity as depositary bank and as securities intermediary
(together with its successors and permitted assigns in such capacity, the
“Depositary”) and solely for purposes of Section 2.1, Section 6.2 and
Article VII of the CADA, the Lenders; and

 

WHEREAS, the Subject Fund related to the Released Subsidiary Party is no longer
subject to the Loan Agreement pursuant to Section 2.10(b) of the Loan Agreement,
and pursuant to Section 8.15 of the CADA, the parties wish to release the
Released Subsidiary Party from the terms of the CADA and for the Released
Subsidiary Party to no longer be a party to the CADA.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

--------------------------------------------------------------------------------

 

AGREEMENT

(a)Termination of CADA.  The CADA shall be terminated as to the Released
Subsidiary Party, and the Released Subsidiary Party shall no longer be a party
to the CADA, as of the date of this Termination Agreement.

(b)Certain Definitions.  Capitalized terms used but not defined herein shall
have the respective meanings ascribed to them in the CADA.

(c)Reliance.  The parties to the CADA shall be entitled to rely on this
Termination Agreement as evidence that the Released Subsidiary Party has been
released as a party to the CADA.

(d)Counterparts.  This Termination Agreement may be executed by the parties
hereto in separate counterparts, each of which when so executed and delivered
shall be an original, but all such counterparts shall together constitute but
one and the same instrument.

(e)Governing Law.  This Termination Agreement shall be governed by the laws of
the State of New York.

[Remainder of Page Intentionally Left Blank]




[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Termination Agreement is duly executed and delivered by
a duly authorized representative of Collateral Agent and the Administrative
Agent as of the date first above written.

BANK OF AMERICA, N.A.,
as Collateral Agent

 

 

By:                                                              

     Name:

     Title:

 

 

 

 

 

BANK OF AMERICA, N.A.,
as Administrative Agent

 

 

By:                                                              

     Name:

     Title:

 

 

 

 

 

Acknowledged by:

VIVINT SOLAR FINANCING I, LLC

 

 

By:                                                              

     Name:

     Title:

 

 

 

[RELEASED SUBSIDIARY PARTY]

 

 

By:                                                              

     Name:

     Title:




[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

--------------------------------------------------------------------------------

 

EXHIBIT C

FORM OF PENDING TRADE NOTICE

Date:                                                                                              
To:                                                                                                  
From:                                                                                              

Borrower

Vivint Solar Financing I, LLC

 

Signature:                                                      

Name:                                                             

Title:                                                              


Trade Details:

Trade Type: (check one)

 

Form (check one)

☐

Receive Free

☐

Book Entry

☐

Deliver Free (See Note Below)

☐

Physical

☐

DVP (Sell)

 

 

☐

RVP (Buy)

 

 

 

Security Description:

Cusip:

 

Special Instructions

Class Name:

 

 

Trade Date:

 

Settlement Date:

 

Original Face Value:

 

Principal:

 

Accrued Interest:

 

Commission:

 

Net Amount:

 

Broker Number:

 

Broker Name:

 

Broker Contact & Phone Number:

 

 

Note: Depositary will verify any free delivery instruction by a call to an
authorized person other than the authorized person signing the instruction.


[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

--------------------------------------------------------------------------------

 

EXHIBIT D

GENERAL DEPOSITARY ACCOUNT SETTLEMENT INFORMATION

Domestic Delivery Instructions


All trade confirmations should be created using the Bank of America Security
Trade Delivery Instructions for the Depository Trust Clearing Corporation
(DTCC).  All ID confirms must include your DTCC institution number, our DTCC
Participant number, our Agent ID number, and the Client’s account number.

 

To facilitate timely settlement of all trades, please include the decimal in the
account number (for example, 123456.1). Please fax the trade instructions,
Exhibit C, to:

 

Bank of America, N.A.

Attention:  [Insert Account Manager Name]

***

Mail Code:  ***

***

Facsimile:  ***

 

For next day or T+2 trades, instructions must be received on trade date
(T).  For trades on a T+3 settlement, please remit instructions by 3:30 p.m.
Central Time the day after trade date (T+1).  Any trade received after these
times will be processed on a best-effort basis.

 

Depository Trust Company (DTC)

The Depository Trust Clearing Corp. (DTCC)

Participant #***

Agent ID #***

Ref Trust A/C #:  (Insert Your Account Number Here)

 

Fed Settlement Instructions

ABA #:  ***

Account Name:  ***

Account/Third Party Number:  ***

Ref Trust A/C #:  (Insert Your Account Number Here)

 

 

 

 

 

 

 

 

 

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

--------------------------------------------------------------------------------

 

EXHIBIT E

DEPOSITARY ACCOUNT INVESTMENT SELECTION FORM

 

Institutional Deposit Account (U.S. and non U.S. Corporate and Institutional
Investor Use Only):

The Institutional Deposit Account is a Money Market Deposit Account held at Bank
of America, N.A. For more complete information about IDA, please refer to the
terms and conditions and fact sheet. You should read and review this information
carefully before investing.  Past performance is no guarantee of future
results.  Funds deposited in IDA are insured to the maximum extent permitted by
law and regulation by the Federal Deposit Insurance Corporation.  IDA has a
normal cutoff time of 4:00PM (central time) and any cash received after that
time will not be invested until the next business day.


Repurchase Agreement Account (U.S. Corporate and Institutional Investor Use
Only):

The Repurchase Agreement Account (“RAA”) is a Repurchase Agreement with Bank of
America, National Association (“Bank”) and is available with the establishment
of an account with Global Custody and Agency Services, a division of Bank acting
on your behalf (“GCAS”).  For more complete information about RAA, please refer
to the terms and conditions and fact sheet. You should read and review this
information carefully before investing.  Past performance is no guarantee of
future results. Repurchase Agreements are not deposits within the meaning of the
Federal Deposit Insurance Act  (12 U.S.C. 1813(l)), are not insured or
guaranteed by the U.S. Government, the FDIC or any other government agency, and
involve investment risk, including possible loss of principal.  If a receiver
were appointed for Bank of America, the client would have an ownership interest
in the securities sold to the client that are described in the applicable trade
confirmation received by GCAS on behalf of all clients investing in RAA or, if
the transaction were deemed to be a loan, the client would be a secured creditor
and have a perfected interest in such securities.  RAA has a normal cutoff time
of 1:00PM (central time) and any cash received after that time will not be
invested until the next business day.

 

Money Market Funds (U.S. Corporate and Institutional Investor Use Only):

For more complete information about a money market fund listed in this form,
including expenses, investment objectives, and past performance, please refer to
the prospectus. You should read and review this information carefully before
investing.  Past performance is no guarantee of future results.  Investments in
money market mutual funds are neither insured nor guaranteed by Bank of America,
N.A. and its affiliates, or by any Government Agency.  There can be no assurance
that the funds can maintain a stable net asset value of $1.00 per share. Bank of
America, N. A. typically has a normal cut-off time of one hour prior to the
money market mutual fund’s stated cut off time and any cash received after that
time will not be invested until the next Business Day.

 

The parties to the agreement understand and agree that the Depositary may
receive certain revenue associated with money market fund investments.  These
revenues take one of two forms:

 

Shareholder Servicing Payments:  The Depositary may receive shareholder
servicing payments commensurate with the shareholder services provided for the
money market fund company.  Shareholder services typically provided by Bank of
America, N.A. include the maintenance of shareholder ownership records,
distributing prospectuses and other shareholder information materials to
investors and handling proxy-voting materials. Typically shareholder servicing
payments are paid under a money market fund’s 12b‑1 distribution plan and impact
the investment performance of the fund by the amount of the fee. The shareholder
servicing fee payable from any money market fund is detailed in the fund’s
prospectus provided to you.

 

Revenue Sharing Payments:  The Depositary may receive revenue sharing payments
from a money market fund company. These payments represent a reallocation to the
Depositary of a portion of the compensation payable to the fund company in
connection with a money market fund investment. Revenue sharing payments
constitute a form of fee sharing between the fund company and the Depositary and
do not, as a general rule, result in any additional charge or expense in
connection with a money market fund investment, are not paid under a 12b‑1 plan,
and do not impact the investment performance of the fund.  The amount of any
revenue share, if any, payable to the Depositary with respect to your account’s
investments is available upon request.

 




[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

--------------------------------------------------------------------------------

 

In the event that a money market fund has been designated as the investment, the
parties hereto acknowledge delivery of the prospectus for such fund.  The
parties hereto acknowledge that money market funds and other non-deposit
investments are not deposits in or obligations of, or guaranteed by, Bank of
America Corporation or any of its affiliates and are not insured by the FDIC or
any government agency.  Investments in money market funds involve investment
risks, including possible loss of principal.  

 

Acknowledged and agreed to this ____day of _____________________, 20__:

 

Bank of America, N.A.

 

By:                                                                                      
Name:                                                                    
Title:                                                                    


 

DEPOSITARY ACCOUNT  INVESTMENT SELECTION FORM

X

CUSIP

TICKER

INTERNAL

Money Market Deposit Account (“MMDA”) held at Bank of America, N.A.

 

Bank of America Institutional Deposit Account (IDA) (a Money Market Deposit
Account at Bank of America, N.A.)

N/A

N/A

999100845

Repurchase Agreement Account (“RAA”) is a Repurchase Agreement with Bank of
America, N.A.

 

Repurchase Agreement Account (“RAA”) (a Repurchase Agreement with Bank of
America, N.A.)

N/A

N/A

9998SF748

Prime Money Market Funds

 

BofA Cash Reserves - Daily Share

19765K605

NSHXX

999301229

US Government & Agency Money Market Funds

 

BofA Government Reserves - Daily Share

19765K761

NRDXX

999301195

Treasury Money Market Funds

 

BofA Treasury Reserves - Daily Share

19765K282

NDLXX

999301138

Tax-Exempt Money Market Funds

 

BofA Municipal Reserves Daily

097100416

NMDXX

999301161

 

BOFA Tax Exempt Reserves - Daily Share

097100192

NEDXX

999301153

 

 

Please indicate a selection by placing an “X” to the left of the investment
name.

 

[], LLC

 

 

By:                                                                              

     Name:                                                                  

     Title:                                                                    

 

Date:                                                                            




[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

--------------------------------------------------------------------------------

 

EXHIBIT F

 

Certificate of Authorized Representatives

 

Name:

 

Name:

 

Title:

 

Title:

 

Phone:

 

Phone:

 

Facsimile:

 

Facsimile:

 

E-mail:

 

E-mail:

 

Signature:

 

Signature:

 

Fund Transfer / Disbursement Authority Level:Fund Transfer / Disbursement
Authority Level:

 

☐

Initiate                                                                                
☐   Initiate

 

☐

Verify transactions initiated by others                  ☐   Verify transactions
initiated by others

 

 

Name:

 

Name:

 

Title:

 

Title:

 

Phone:

 

Phone:

 

Facsimile:

 

Facsimile:

 

E-mail:

 

E-mail:

 

Signature:

 

Signature:

 

Fund Transfer / Disbursement Authority Level:Fund Transfer / Disbursement
Authority Level:

 

☐

Initiate                                                                                  ☐  
Initiate

 

☐

Verify transactions initiated by others                  ☐   Verify transactions
initiated by others

 

The Depositary Bank is authorized to comply with and rely upon any notices,
instructions or other communications believed by it to have been sent or given
by the person or persons identified above including without limitation, to
initiate and verify funds transfers as indicated.  

 

[], LLC:

 

By:  ____________________________

       Name:

       Title:

Date:__________________

 

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

--------------------------------------------------------------------------------

 

Exhibit G

FORM OF INTEREST RESERVE RELEASE CERTIFICATE

Date:  _________ __, ____

[BANK OF AMERICA, N.A.],
as Depositary and Securities Intermediary

[Insert notice and address information]

with a copy to:

[Insert Collateral Agent’s and Administrative Agent’s notice and address
information]

Re:  Interest Reserve Release Certificate

Ladies and Gentlemen:

This Interest Reserve Release Certificate is delivered pursuant to that certain
Second Amended and Restated Collateral Agency and Depositary Agreement,
originally dated as of September 12, 2014 and as amended and restated as of
November 25, 2015 and as further amended and restated as of March 9, 2017 (the
“Agreement”), by and among Vivint Solar Financing I Parent, LLC, a Delaware
limited liability company (“Borrower Member”), Vivint Solar Financing I, LLC, a
Delaware limited liability company (“Borrower”), and Vivint Solar Fund XV
Manager, LLC, a Delaware limited liability company (“Fund XV Manager”), and
Vivint Solar Owner I, LLC (“Owner I,” and together with Fund XV Manager and each
other Person that subsequently becomes a party thereto in accordance with
Section 8.14 of the Agreement, the “Subsidiary Parties”), Bank of America, N.A.,
as the administrative agent under the Loan Agreement for the Lenders (together
with its successors and permitted assigns in such capacity, the “Administrative
Agent”), Bank of America, N.A., in its capacity as collateral agent for the
Secured Beneficiaries (together with its successors and permitted assigns in
such capacity, the “Collateral Agent” and together with the Administrative
Agent, the “Agents”), Bank of America, N.A., in its capacity as depositary bank
and as securities intermediary (together with its successors and permitted
assigns in such capacity, the “Depositary”) and solely for purposes of
Section 2.1, Section 6.2 and Article VII of the Agreement, the Lenders. Unless
otherwise defined herein or unless the context otherwise requires, terms used in
this Interest Reserve Release Certificate have the meanings provided in the
Agreement.

The undersigned, in [his/her] capacity as an officer of Borrower (and not in an
individual capacity) is a Responsible Officer of Borrower and is delivering this
Interest Reserve Release Certificate pursuant to Section 3.4(c) of the
Agreement.

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

--------------------------------------------------------------------------------

 

1.  Transfers from Interest Reserve Account.

The Borrower hereby directs the Depositary to withdraw and transfer, from the
account entitled Interest Reserve Account, No. *** (the “Interest Reserve
Account”), on [_____], 20[__] (the “Transfer Date”), [_____] Dollars ($[____])
to the Revenue Account, representing an amount equal to the difference between
(x) the funds on deposit in the Interest Reserve Account as of the Transfer Date
(after giving effect to the transfers requested hereby) and (y) the Interest
Reserve Required Amount.

2.  Certifications.

In support of such direction(s), the undersigned, on behalf of the Borrower,
hereby represents and certifies, as of the date hereof and as of the Transfer
Date, as follows:

(a)All conditions set forth in the Loan Agreement and the Agreement for the
withdrawals requested hereby have been satisfied.

(b)No Notice of Suspension is in effect, and no Event of Default has occurred
and is continuing or would be caused by the withdrawal and transfer otherwise
contemplated by this Certificate.

(c)All of the statements contained in this certificate are true and correct.

[Remainder of page blank.  The next page is the signature page.]

 

 




[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Interest Reserve Release Certificate is duly executed
and delivered by a duly authorized representative of Borrower as of the date
first above written.

VIVINT SOLAR FINANCING I, LLC

 

 

By:                                                              

     Name:

     Title:

 

 

 

 

Acknowledged by:

BANK OF AMERICA, N.A.,
as Collateral Agent

 

 

By:                                                  

     Name:

     Title:

 

 

 

BANK OF AMERICA, N.A.,
as Administrative Agent

 

 

By:                                                  

     Name:

     Title:

 




[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

--------------------------------------------------------------------------------

 

Exhibit H

 

FORM OF INSPECTED-ONLY RESERVE RELEASE CERTIFICATE

Date:  _________ __, ____

[BANK OF AMERICA, N.A.],
as Depositary and Securities Intermediary

[Insert notice and address information]

with a copy to:

[Insert Collateral Agent’s and Administrative Agent’s notice and address
information]

Re:  Inspected-Only Reserve Release Certificate

Ladies and Gentlemen:

This Inspected-Only Reserve Release Certificate is delivered pursuant to that
certain Second Amended and Restated Collateral Agency and Depositary Agreement,
originally dated as of September 12, 2014 and as amended and restated as of
November 25, 2015 and as further amended and restated as of March 9, 2017 (the
“Agreement”), by and among Vivint Solar Financing I Parent, LLC, a Delaware
limited liability company (“Borrower Member”), Vivint Solar Financing I, LLC, a
Delaware limited liability company (“Borrower”), and Vivint Solar Fund XV
Manager, LLC, a Delaware limited liability company (“Fund XV Manager”), and
Vivint Solar Owner I, LLC (“Owner I,” and together with Fund XV Manager and each
other Person that subsequently becomes a party thereto in accordance with
Section 8.14 of the Agreement, the “Subsidiary Parties”), Bank of America, N.A.,
as the administrative agent under the Loan Agreement for the Lenders (together
with its successors and permitted assigns in such capacity, the “Administrative
Agent”), Bank of America, N.A., in its capacity as collateral agent for the
Secured Beneficiaries (together with its successors and permitted assigns in
such capacity, the “Collateral Agent” and together with the Administrative
Agent, the “Agents”), Bank of America, N.A., in its capacity as depositary bank
and as securities intermediary (together with its successors and permitted
assigns in such capacity, the “Depositary”) and solely for purposes of
Section 2.1, Section 6.2 and Article VII of the Agreement, the Lenders.  Unless
otherwise defined herein or unless the context otherwise requires, terms used in
this Inspected-Only Reserve Release Certificate have the meanings provided in
the Agreement.

The undersigned, in [his/her] capacity as an officer of Borrower (and not in an
individual capacity) is a Responsible Officer of Borrower and is delivering this
Inspected-Only Reserve Release Certificate pursuant to [Section 3.6(c)] of the
Agreement.

[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

--------------------------------------------------------------------------------

 

1.  Transfers from Inspected-Only Reserve Account.

The Borrower hereby directs the Depositary to withdraw and transfer, from the
account entitled Inspected-Only Reserve Account, No. *** (the “Inspected-Only
Reserve Account”), on [_____], 20[__] (the “Transfer Date”), [_____] Dollars
($[____]) to the Revenue Account, representing an amount equal to the difference
between (x) the funds on deposit in the Inspected-Only Reserve Account as of the
Transfer Date (after giving effect to the transfers requested hereby) and (y)
the Inspected-Only Reserve Required Amount.

2.  Certifications.

In support of such direction(s), the undersigned, on behalf of the Borrower,
hereby represents and certifies, as of the date hereof and as of the Transfer
Date, as follows:

(a)All conditions set forth in the Loan Agreement and the Agreement for the
withdrawals requested hereby have been satisfied.

(b)No Notice of Suspension is in effect, and no Event of Default has occurred
and is continuing or would be caused by the withdrawal and transfer otherwise
contemplated by this Certificate.

(c)All of the statements contained in this certificate are true and correct.

[Remainder of page blank.  The next page is the signature page.]

 

 




[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Inspected-Only Reserve Release Certificate is duly
executed and delivered by a duly authorized representative of Borrower as of the
date first above written.

VIVINT SOLAR FINANCING I, LLC

 

 

By:                                                              

     Name:

     Title:

 

 

 

Acknowledged by:

BANK OF AMERICA, N.A.,
as Collateral Agent

 

 

By:                                                  

     Name:

     Title:

 

 

 

 

BANK OF AMERICA, N.A.,
as Administrative Agent

 

 

By:                                                  

     Name:

     Title:



55178.000349 EMF_US 63554913v12

 



[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION.